Exhibit 10.1

 

UAP RETIREMENT INCOME SAVINGS PLAN

 

Effective November 24, 2003



--------------------------------------------------------------------------------

Table of Contents

 

Section

--------------------------------------------------------------------------------

   Page


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS

   1

1.01 “Accounting Year”

   1

1.02 “Accounts”

   1

1.03 “After-Tax Contribution Account”

   1

1.04 “After-Tax Contributions”

   1

1.05 “Affiliate”

   1

1.06 “Annuity Starting Date”

   1

1.07 “Beneficiary”

   1

1.08 “Board of Directors”

   1

1.09 “Code”

   1

1.10 “Committee”

   1

1.11 “Compensation”

   2

1.12 “Date of Transfer”

   2

1.13 “Effective Date”

   2

1.14 “Eligible Employee”

   2

1.15 “Employee”

   2

1.16 “Employer”

   3

1.17 “Employer Performance Contribution”

   3

1.18 “Employer Performance Contribution Account”

   3

1.19 “Employer Retirement Contribution”

   3

1.20 “Employer Retirement Contribution Account”

   3

1.21 “Employer Transition Contribution”

   3

1.22 “Employer Transition Contribution Account”

   3

1.23 “Employment Date”

   4

1.24 “Entry Date”

   4

1.25 “ERISA”

   4

1.26 “Excluded Employees”

   4

1.27 “Fiscal Year”

   4

1.28 “Forfeiture”

   4

1.29 “Greenville Union Employees”

   4

1.30 “Highly Compensated Employee”

   4

1.31 “Investment Fund”

   4

1.32 “Matching Contribution Account”

   4

1.33 “Matching Contributions”

   5

1.34 “Nondiscrimination Compensation”

   5

1.35 “Non-Highly Compensated Employee”

   5

1.36 “Normal Retirement Age”

   5

1.37 “Officer”

   5

1.38 “Participant”

   5

1.39 “Plan”

   5

1.40 “Plan Administrator”

   5

1.41 “Pre-Tax Contribution Account”

   5

1.42 “Pre-Tax Contributions”

   5

1.43 “Prior Plan”

   5

1.44 “Prior Plan Participant”

   5

1.45 “QNEC” or “Qualified Nonelective Employer Contributions”

   6

1.46 “QNEC/QMAC Account”

   6

1.47 “QMAC” or “Qualified Matching Contributions”

   6

1.48 “Reemployment Date”

   6

1.49 “Required Beginning Date”

   6

 

i



--------------------------------------------------------------------------------

Section

--------------------------------------------------------------------------------

   Page


--------------------------------------------------------------------------------

1.50 “Rollover Account”

   6

1.51 “Section 415 Compensation”

   6

1.52 “Service”

   7

1.53 “Sponsoring Employer”

   8

1.54 “Spouse”

   8

1.55 “Termination of Employment”

   8

1.56 “Termination Period”

   9

1.57 “Total and Permanent Disability”

   9

1.58 “Transfer Account”

   9

1.59 “Trust Agreement”

   9

1.60 “Trustee”

   10

1.61 “Trust Fund”

   10

1.62 “UAPH”

   10

1.63 “UAPH Stock”

   10

1.64 “Valuation Date”

   10

ARTICLE II PARTICIPATION

   11

2.01 Eligibility to Participate

   11

2.02 Transfer of Employment/Change of Employment Classification

   11

ARTICLE III CONTRIBUTIONS

   13

3.01 Employee Contributions

   13

3.02 Employer Contributions

   15

3.03 Maximum Deductible Contributions

   16

3.04 Limitation on Pre-Tax Contributions

   17

3.05 Limitation on Total Contributions

   17

3.06 ADP Test for Pre-Tax Contributions

   18

3.07 ACP Test for After-Tax and Matching Contributions

   20

3.08 Definitions for ADP Test and ACP Test

   23

3.09 Aggregated Testing

   24

3.10 Rollover Contributions

   24

3.11 Transfer Contributions

   25

ARTICLE IV ACCOUNTS OF PARTICIPANTS

   26

4.01 Individual Accounts

   26

4.02 Investment Funds

   26

4.03 Investment of Accounts

   26

4.04 Valuation of Trust Fund and Investment Funds

   26

4.05 Value of Participant Accounts

   27

4.06 Trustee’s and Plan Administrator’s Determinations Binding

   27

ARTICLE V DISTRIBUTIONS AND WITHDRAWALS

   28

5.01 Distributable Amount

   28

5.02 Amount of Distributions/Distributable Events

   28

5.03 Timing of Distributions

   29

5.04 Form of Distribution

   29

5.05 Repayment Upon Reentry Into Plan

   31

5.06 Payments on Death Prior to Annuity Starting Date

   31

5.07 In-Service Withdrawals by Participants

   32

5.08 Qualified Domestic Relations Orders

   33

5.09 Corporate Change

   34

5.10 Direct Rollover

   34

 

ii



--------------------------------------------------------------------------------

Section

--------------------------------------------------------------------------------

   Page


--------------------------------------------------------------------------------

5.11 Minimum Distributions

   35

ARTICLE VI PLAN LOANS

   39

6.01 Loans

   39

6.02 Amount and Frequency of Loans

   39

6.03 Term of Loan

   39

6.04 Interest Rate

   39

6.05 Promissory Note and Security

   39

6.06 Loan Proceeds

   39

6.07 Loan Payments

   40

6.08 Loan Application Procedure

   40

6.09 Default

   40

ARTICLE VII ADMINISTRATION

   41

7.01 Allocation of Responsibility

   41

7.02 Powers and Duties of the Plan Administrator

   41

7.03 Claims Procedure

   41

7.04 Plan Administrator

   43

7.05 Payment of Expenses

   43

7.06 Beneficiary Designation

   44

ARTICLE VIII INVESTMENT IN UAPH STOCK

   45

8.01 Participant Direction into UAPH Stock

   45

8.02 Limitations on Ability to Invest in or Dispose of Investment In UAPH Stock
for UAP Insiders Who Are Not Section 16 Insiders

   45

8.03 UAPH Insider Trading Policy

   47

8.04 Voting and Exercise of Rights

   49

8.05 Valuation of UAPH Stock

   50

8.06 Accounting for Employer Securities

   50

8.07 Allocation of Dividends

   50

ARTICLE IX THE TRUST FUND AND THE TRUSTEE

   51

9.01 Trust Agreement

   51

9.02 Separate Investment Funds

   51

9.03 Non-Reversion; Exclusive Benefit Clause

   51

9.04 Trust Agreement Part of Plan

   51

ARTICLE X AMENDMENT AND TERMINATION

   52

10.01 Amendment

   52

10.02 Termination

   52

10.03 Distribution of Accounts Upon Plan Termination

   52

ARTICLE XI ENTRY AND WITHDRAWAL OF AN EMPLOYER

   53

11.01 Entry of an Employer

   53

11.02 Requirements of Participating Employers

   53

11.03 Designation of Agent

   53

11.04 Amendment

   54

11.05 Withdrawal of an Employer

   54

11.06 Plan Administrator’s Authority and Discretion

   54

ARTICLE XII MISCELLANEOUS PROVISIONS

   55

12.01 Plan Merger, Consolidation or Transfer of Assets

   55

 

iii



--------------------------------------------------------------------------------

Section

--------------------------------------------------------------------------------

   Page


--------------------------------------------------------------------------------

12.02 No Assignment of Benefits

   55

12.03 Plan Voluntary

   55

12.04 Reservation of Right to Suspend or Discontinue Contributions

   55

12.05 Non-Guarantee of Employment

   55

12.06 Governing Law

   55

12.07 Facility of Payment

   55

12.08 Severability

   55

12.09 Plan in Effect at Termination of Employment Controls

   56

12.10 Notices

   56

ARTICLE XIII TOP-HEAVY PLAN PROVISIONS

   57

13.01 Application

   57

13.02 Special Minimum Benefit

   57

13.03 Key Employee

   58

13.04 Aggregation Group of Plans Defined

   58

 

iv



--------------------------------------------------------------------------------

UAP RETIREMENT INCOME SAVINGS PLAN

 

The Sponsoring Employer established the Plan effective November 24, 2003. The
Plan and the Trust Fund are intended to comply with the provisions of the Code
and ERISA, to qualify as a profit sharing plan for all purposes of the Code, and
to provide a cash or deferred arrangement that is qualified under Code § 401(k).

 

ARTICLE I

DEFINITIONS

 

1.01 “Accounting Year” initially means the period beginning on November 24, 2003
and ending on December 31, 2003, and thereafter means the period beginning
January 1 of each year and ending the following December 31.

 

1.02 “Accounts” means a Participant’s Pre-Tax Contribution Account, After-Tax
Contribution Account, Matching Contribution Account, Employer Retirement
Contribution Account, Employer Performance Contribution Account, Employer
Transition Contribution Account and Transfer Account. Subaccounts may be
established within any Account as are necessary for proper administration of the
Plan.

 

1.03 “After-Tax Contribution Account” means the account established for a
Participant to which shall be credited (i) the amount of his After-Tax
Contributions and (ii) the account’s proportionate share of any net investment
gains. From the account, its proportionate share of any net investment losses
and any benefit payments, withdrawals or other disbursements shall be deducted.
The Participant’s interest in his After-Tax Contribution Account shall be
nonforfeitable.

 

1.04 “After-Tax Contributions” means the contributions made by the Participant
which are not considered “elective deferrals” as described in Code § 402(g)(3).

 

1.05 “Affiliate” means any corporation which is a member of a controlled group
of corporations (as defined in Code § 414(b)) which includes an Employer; any
trade or business (whether or not incorporated) which is under common control
(as defined in Code §414(c) of the Code) with an Employer; any organization
(whether or not incorporated) which is a member of an affiliated service group
(as defined in Code § 414(m)) which includes an Employer; or any other entity
required to be aggregated with an Employer pursuant to regulations under Code §
414(o).

 

1.06 “Annuity Starting Date” means the first day of the first period for which
an amount is payable as an annuity or other form.

 

1.07 “Beneficiary” means the person or persons to whom the share of a deceased
Participant’s Accounts are payable.

 

1.08 “Board of Directors” means the Board of Directors of the Sponsoring
Employer.

 

1.09 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

 

1.10 “Committee” means the United Agri Products, Inc. Employee Benefits
Committee.

 

1



--------------------------------------------------------------------------------

1.11 “Compensation” means a Participant’s earnings paid by an Employer for an
Accounting Year: (a) including Pre-Tax Contributions and Catch-up Contributions
to this Plan, overtime, commissions and bonuses (other than sign-on bonuses and
referral bonuses), and amounts excluded from the Participant’s gross income
pursuant to Code § 125 or § 132(f)(4), and (b) excluding Matching Contributions
to this Plan, sign-on bonuses, referral bonuses, gains from the exercise of
stock options, reimbursements or other expense allowances, fringe benefits (cash
and noncash), moving expenses, welfare benefits, and any amounts received by the
Participant under any unfunded nonqualified deferred compensation plan or
program. No amount in excess of the applicable dollar limit under Code §
401(a)(17) for any Accounting Year shall be treated as Compensation for purposes
of this Plan. Effective for Accounting Years beginning on or after January 1,
2002, the applicable dollar limit is $200,000, as adjusted.

 

1.12 “Date of Transfer” means the date the Prior Plan Participants’ accounts
under the Prior Plan are transferred to this Plan.

 

1.13 “Effective Date” means November 24, 2003.

 

1.14 “Eligible Employee” means an Employee of an Employer, but excluding:

 

  (1) Any Employee of a foreign subsidiary if the Employee is not a citizen of
the United States, except, however, that an Employee of a foreign subsidiary
within the meaning of Code § 1563(a) shall be an Eligible Employee if he is
employed within the United States and his Compensation is paid in United States
dollars, regardless of whether or not he is a citizen of the United States;

 

  (2) Any Employee of a foreign subsidiary if contributions under a funded plan
of deferred compensation are provided by any person or corporation, other than
an Employer, with respect to the remuneration paid to the Employee by the
foreign subsidiary;

 

  (3) Any Employee whose conditions of employment are subject to the terms of a
collective bargaining agreement, unless the collective bargaining agreement
provides to the contrary;

 

  (4) Any Employee employed in an employment classification under which the
Employee is regularly scheduled to work less than 1,000 hours per calendar year,
provided such Employee does in fact work less than 1,000 hours during each
calendar year of employment; and

 

  (5) Any Employee who is classified by the Employer as a temporary employee.

 

Greenville Union Employees shall be Eligible Employees.

 

1.15 “Employee” means an individual who performs services for the Employer as a
common-law employee and who is included in a group of common-law employees that
an Employer has designated to be covered by the Plan, excluding any “leased
employee” as defined in Code § 414(n)(2). Should any former “leased employee” of
an Employer or Affiliate become an Eligible Employee, his period of employment
while a “leased employee” shall be taken into account in determining his years
of Service. Notwithstanding any other provision of this Plan, individuals who
are not contemporaneously classified as employees of the Employer for purposes
of the Employer’s payroll system (including, without limitation, individuals

 

2



--------------------------------------------------------------------------------

employed by temporary help firms, technical help firms, staffing firms, employee
leasing firms, professional employer organizations or other staffing firms
whether or not deemed to be “common law” employees or “leased employees” within
the meaning of Code § 414(n)) are not considered to be Employees of the Employer
and shall not be eligible to participate in the Plan. In the event any such
individuals are reclassified as employees for any purpose, including without
limitation, common law or statutory employees, by any action of any third party,
including without limitation, any government agency, or as a result of any
private lawsuit, action or administrative proceeding, such individuals shall,
notwithstanding such reclassification, remain ineligible for participation
hereunder. The term “Employee” shall include any Employee who is on a leave of
absence approved by his Employer, including a leave of absence pursuant to the
terms of the Family and Medical Leave Act of 1993 (“FMLA”), unless the Employee
on leave provides notice to the Employer of an intent not to return to work at
the end of the leave. A “leased employee” is an individual who, pursuant to an
agreement between the Employer and a leasing organization, performs services for
the Employer for at least 1,500 hours during the 12-month period and such
services are performed under the primary direction and control of the Employer.

 

1.16 “Employer” means each entity, including the Sponsoring Employer, whose
Eligible Employees are eligible to participate in the Plan.

 

1.17 “Employer Performance Contribution” means the Employer contribution
described in Section 3.02(c).

 

1.18 “Employer Performance Contribution Account” means the account established
on behalf of a Participant to which shall be credited (i) the amount allocated
to the Participant as an Employer Performance Contribution, and (ii) the
account’s proportionate share of any net investment gains. From the account, its
proportionate share of net investment losses, and benefit payments, withdrawals
or other disbursements shall be deducted. The Participant’s interest in his
Employer Performance Contribution Account shall be vested in accordance with the
schedule set forth in Section 5.02(b). Subaccounts may be established within the
Employer Performance Contribution Account as are necessary for the proper
administration of the Plan.

 

1.19 “Employer Retirement Contribution” means the Employer contribution
described in Section 3.02(b).

 

1.20 “Employer Retirement Contribution Account” means the account established on
behalf of a Participant to which shall be credited (i) the amount allocated to
the Participant as an Employer Retirement Contribution, and (ii) the account’s
proportionate share of any net investment gains. From the account, its
proportionate share of net investment losses, and benefit payments, withdrawals
or other disbursements shall be deducted. The Participant’s interest in his
Employer Retirement Contribution Account shall be vested in accordance with the
schedule set forth in Section 5.02(b). Subaccounts may be established within the
Employer Retirement Contribution Account as are necessary for the proper
administration of the Plan.

 

1.21 “Employer Transition Contribution” means the Employer contribution
described in Section 3.02(d).

 

1.22 “Employer Transition Contribution Account” means the account established on
behalf of a Participant to which shall be credited (i) the amount allocated to
the Participant as an Employer Transition Contribution, and (ii) the account’s
proportionate share of any net investment gains. From the account, its
proportionate share of net investment losses, and benefit payments, withdrawals
or other disbursements shall be deducted. The Participant’s interest in his
Employer Transition Contribution Account shall be vested in accordance with the
schedule set forth in Section 5.02(b). Subaccounts may be established within the
Employer Transition Contribution Account as are necessary for the proper
administration of the Plan.

 

3



--------------------------------------------------------------------------------

1.23 “Employment Date” means the date an Employee first performs an hour of
service for an Employer or Affiliate. Notwithstanding the foregoing, the
Employment Date of an Employee who is employed by an Employer on the date the
Employer becomes an Employer shall be established by the Sponsoring Employer.
The Employment Date of an Employee who is employed by an Employer on the date
the Employer is merged with or acquired by an Employer or Affiliate shall be the
date of the merger or acquisition, or the earlier date as established by the
Sponsoring Employer. A Prior Plan Participant’s Employment Date shall be his
Employment Date as determined under the Prior Plan.

 

1.24 “Entry Date” means, with respect to Prior Plan Participants, November 24,
2003, and with respect to any other Eligible Employee shall mean the Employment
Date with the Employer.

 

1.25 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

 

1.26 “Excluded Employees” means those Employees who Employee Identification
Numbers are 3000028, 3010021, 1004488, 1004750, 3004479, 1026037, 3011487,
1088161, 1015623, or 1063738 and who are not entitled to any Employer
Contributions under Section 3.02 except for Matching Contributions described in
Section 3.02(a).

 

1.27 “Fiscal Year” means the Sponsoring Employer’s financial accounting year
based upon a 52 to 53 week accounting year ending on the last Sunday of May and
commencing on the next day.

 

1.28 “Forfeiture” means the portion of a Participant’s Account which is
forfeited pursuant to the Plan. Forfeitures shall first be applied to restore
any amounts required to be restored and thereafter to reduce the obligation of
the Employer to make contributions to the Plan and to pay Plan expenses (unless
paid by the Employer).

 

1.29 “Greenville Union Employees” means Employees covered by the collective
bargaining agreement between Platte Chemical Company and the Union of Operating
Engineers Local 624.

 

1.30 “Highly Compensated Employee” shall have the same meaning as defined in
Code § 414(q), including any Employee of an Employer or Affiliate who:

 

  (a) Was a 5% (or greater) owner of an Employer or any Affiliate of an Employer
(as defined in Code § 416(i)) in the current or preceding Accounting Year; or

 

  (b) Received more than $80,000 (as such amount may be adjusted by the
Secretary of the Treasury as authorized by the Code) in compensation in the
preceding Accounting Year.

 

For purposes of this Section, the term “compensation” means Section 415
Compensation.

 

1.31 “Investment Fund” means any investment fund offered by the Plan.

 

1.32 “Matching Contribution Account” means the account established on behalf of
a Participant to which shall be credited (i) the amount allocated to the
Participant as a Matching Contribution, and (ii) the account’s proportionate
share of any net investment gains. From the account, its proportionate share of
net investment losses, and benefit payments, withdrawals or other disbursements
shall be

 

4



--------------------------------------------------------------------------------

deducted. The Participant’s interest in his Matching Contribution Account shall
be vested in accordance with the schedule set forth in Section 5.02(b).
Subaccounts may be established within the Matching Contribution Account as are
necessary for proper administration of the Plan.

 

1.33 “Matching Contributions” means the Employer contributions described in
Section 3.02(a).

 

1.34 “Nondiscrimination Compensation” means, for each Participant, that portion
of his total compensation for the Accounting Year earned while a Participant
which would be nondiscriminatory within the meaning of Code § 414(s). The Plan
Administrator may determine the Nondiscrimination Compensation of each
Participant from year to year for purposes of performing the mathematical
nondiscrimination tests described in Sections 3.06 and 3.07 and the
determination shall be made consistently among all Participants to the extent
required by Code § 414(s).

 

1.35 “Non-Highly Compensated Employee” means an employee of an Employer or
Affiliate who is not a Highly Compensated Employee.

 

1.36 “Normal Retirement Age” means age 65. Upon a Participant’s attainment of
Normal Retirement Age while employed by an Employer or Affiliate, the entire
amount of the Participant’s Account shall be nonforfeitable.

 

1.37 “Officer” means an Employee who is described as an officer in §
240.16a-1(f) of the Code of Federal Regulations or any subsequent law or
registration of similar import.

 

1.38 “Participant” means an Eligible Employee who has satisfied the requirements
set forth in Article II for participation hereunder and either has enrolled in
the Plan or is deemed to be a Participant under Section 3.01 or a former
Eligible Employee with an Account in the Plan.

 

1.39 “Plan” means this instrument and all amendments. The name of the Plan is
UAP Retirement Income Savings Plan (formerly “United Agri Products, Inc.
Retirement Income Savings Plan”).

 

1.40 “Plan Administrator” means the Committee.

 

1.41 “Pre-Tax Contribution Account” means the account established on behalf of a
Participant to which shall be credited (i) the amount of his Pre-Tax
Contributions; and (ii) the account’s proportionate share of net investment
gains. From the account, its proportionate share of net investment losses, and
benefit payments, withdrawals or other disbursements shall be deducted. The
Participant’s interest in his Pre-Tax Contribution Account shall be
nonforfeitable.

 

1.42 “Pre-Tax Contributions” means the contributions made by a Participant which
are considered “elective deferrals” as described in Code § 402(g)(3).

 

1.43 “Prior Plan” means the ConAgra Foods Retirement Income Savings Plan, as
amended and restated January 1, 2002.

 

1.44 “Prior Plan Participant” means a Participant who was employed by United
Agri Products, Inc. or an Affiliate thereof on November 23, 2003 and was
eligible to participate in the Prior Plan on November 23, 2003.

 

5



--------------------------------------------------------------------------------

1.45 “QNEC” or “Qualified Nonelective Employer Contributions” has the meaning
assigned to it by Section 3.08.

 

1.46 “QNEC/QMAC Account” means the account established on behalf of a
Participant to which shall be credited (i) the amount of his QMACs; (ii) the
amount of the Participant’s QNECs, and (iii) the account’s proportionate share
of net investment gains. From the account, its proportionate share of net
investment losses, and benefit payments, withdrawals or other disbursements
shall be deducted. The Participant’s interest in his QNEC/QMAC Account shall be
nonforfeitable.

 

1.47 “QMAC” or “Qualified Matching Contributions” shall have the meaning
assigned to it by Section 3.08.

 

1.48 “Reemployment Date” means the date on which an Employee first performs an
hour of service for the Employer following the Employee’s Termination of
Employment.

 

1.49 “Required Beginning Date” means, if a Participant is not a 5% owner, the
April 1 following the close of the calendar year in which the Participant
attains age 70½ or retires, if later. If a Participant is a 5% owner, Required
Beginning Date shall mean the April 1 following the close of the calendar year
in which the Participant attains age 70½. A Participant is a 5% owner if he or
she owns, after applying the stock attribution rules of Code § 318, more than 5%
of (1) the outstanding stock of the Employer, (2) the total combined voting
power of all stock of the Employer, or (3) the capital or profits interest in
the Employer, at any time during the Plan Year ending with or within the
calendar year in which the 5% owner attains age 70½.

 

1.50 “Rollover Account” means an account established on behalf of an Eligible
Employee to which shall be credited (i) the value of amounts rolled over into
this Plan pursuant to Section 3.09; and (ii) the account’s proportionate share
of net investment gains. The Rollover Account’s proportionate share of net
investment losses, and benefit payments, withdrawals or other disbursements
shall be deducted from the Rollover Account. The Employee’s interest in his
Rollover Account shall be nonforfeitable.

 

1.51 “Section 415 Compensation” means, for each limitation year beginning on or
after January 1, 1987, the Employee’s earned income, wages, salaries, fees for
professional service, commissions paid to salesmen, compensation based on a
percentage of profits, bonuses and other amounts received for personal services
actually rendered in the course of employment, and including any elective
deferrals as defined in Code § 402(g)(3) and any amount which is contributed or
deferred by an Employer at the election of the Employee and which is not
includible in the gross income of the Employee by reason of Code §§ 125 or 457,
and any elective amounts that are not includable in gross income by reason of
Code § 132(f)(4), and excluding the following:

 

  (i) Employer contributions to a plan of a deferred compensation to the extent
contributions are not included in gross income of the Employee for the taxable
year in which contributed, or on behalf of the Employee to a “simplified
employee pension plan” to the extent such contributions are deductible under
Code § 219(b)(7), and distributions from a plan of deferred compensation whether
or not includable in the gross income of the Employee when distributed;

 

  (ii) Amounts realized from the exercise of a nonqualified stock option, or
when restricted stock (or property) held by the Employee becomes freely
transferable or is no longer subject to a substantial risk of forfeiture;

 

6



--------------------------------------------------------------------------------

  (iii) Amounts realized from the sale, exchange or other disposition of stock
acquired under a qualified stock option; and

 

  (iv) Other amounts which receive special tax benefits, such as premiums for
group term life insurance (but only to the extent that the premiums are not
includable in the gross income of the Employee).

 

In the alternative, the Plan Administrator may determine the Employee’s
compensation on the basis of either (i) his wages subject to federal income tax
withholding or (ii) wages subject to federal income tax withholding plus
payments which an Employer is required to report under Code §§ 6041(d) and
6051(a) (3), excluding moving expense reimbursements which the Employee may
deduct under Code §§ 217.

 

1.52 “Service” means the period, in years and days, for which an Employee is
given credit for the purpose of determining his eligibility for benefits or
vesting. As of any date, an Employee’s Service shall be equal to the period
determined under Section 1.47(a) subject to the provisions of Section 1.47(b),
Section 1.47(c), Section 1.47(d), Section 1.47(e), and Section 1.47(f).

 

  (a) The period commencing on the Employee’s Employment Date or, if applicable,
Reemployment Date and ending on the date of his Termination of Employment. For
the period prior to November 24, 2003, the Service of a Prior Plan Participant
shall be equal to his “Service” under the Prior Plan as of November 23, 2003.

 

  (b) If an Employee has a Termination of Employment and is subsequently
reemployed by an Employer or Affiliate prior to receiving benefits from the
Plan, the following shall apply:

 

  (i) If the Employee’s Termination of Employment was due to retirement, quit or
discharge and his Termination Period is less than 12 months, the Service he had
at the date of his Termination of Employment shall be reinstated as of his
Reemployment Date and his Service shall include his Termination Period and he
shall accrue additional Service beginning as of his Reemployment Date.

 

  (ii) If the Employee’s Termination of Employment was due to a retirement, quit
or discharge during an absence from employment of 12 months or less that was for
any reason other than a retirement, quit or discharge, and his Termination
Period ends less than 12 months after the date on which he was first absent from
employment, the Service he had at the date of his Termination of Employment
shall be reinstated as of his Reemployment Date and his Service shall include
his Termination Period and he shall accrue additional Service beginning as of
his Reemployment Date.

 

  (iii) If at his Termination of Employment, the Employee was vested as to any
portion of a Plan Account, other than a Rollover or Transfer Account, the
Service he had at the date of his Termination of Employment shall be reinstated
as of his Reemployment Date and he shall accrue additional Service beginning as
of his Reemployment Date.

 

  (iv) If (i), (ii) or (iii) above are not applicable, the Employee’s Service as
of the date of his Termination of Employment shall be reinstated as of his
Reemployment

 

7



--------------------------------------------------------------------------------

Date if his Termination Period is less than the greater of 5 years or his
Service as of his Termination of Employment, and such Employee shall accrue
additional Service beginning as of his Reemployment Date. In any other case, the
Employee’s Service shall be based only on the period beginning on his
Reemployment Date.

 

Solely for the purposes of this Section 1.36(b)(iv), an Employee’s Termination
of Employment shall be 24 months after the commencement of an absence from work
which begins on or, due to the:

 

  (1) pregnancy of the Employee;

 

  (2) birth of a child of the Employee;

 

  (3) placement of a child for adoption with the Employee; or

 

  (4) care by the Employee of a child immediately following such birth or
placement.

 

The Employee may be required to demonstrate to the satisfaction of the Plan
Administrator that the absence was due to one of the causes described above and
the number of days for which there was such an absence.

 

  (c) If an Employee who has had a Termination of Employment is subsequently
reemployed by an Employer or Affiliate after receiving benefits from the Plan,
the following shall apply:

 

  (i) The Service he had at the date of his Termination of Employment shall be
reinstated as of his Reemployment Date; or

 

  (ii) If the Employee’s Termination Period is less than 12 months, his Service
shall include his Termination Period.

 

  (d) Service shall include employment with an Affiliate while such employer is
an Affiliate.

 

  (e) An Employee’s Service shall not include any period that was excluded under
the terms of any applicable Prior Plan for purposes of determining his
nonforfeitable accrued benefit attributable to employer contributions under such
Prior Plan.

 

  (f) Notwithstanding any provision of this Plan to the contrary, contributions,
benefits and service credit with respect to qualified military service will be
provided in accordance with Code § 414(u).

 

1.53 “Sponsoring Employer” means United Agri Products, Inc. a Delaware
corporation.

 

1.54 “Spouse” means the legally married opposite sex husband or wife of a
Participant at the earlier of (i) the Annuity Starting Date of benefits to the
Participant under the Plan, or (ii) the date of the Participant’s death. To the
extent required by a “qualified domestic relations order,” as defined in Code §
414(p), the term Spouse shall include the former opposite sex husband or wife of
the Participant.

 

8



--------------------------------------------------------------------------------

1.55 “Termination of Employment” means the earliest to occur of the following:

 

  (a) The date an Employee retires, quits, is discharged or dies.

 

  (b) If an Employee does not return from a leave of absence granted by an
Employer or Affiliate upon or prior to the expiration of the leave the earlier
of:

 

  (i) the date on which the leave of absence expired; or

 

  (ii) the first anniversary of the date the leave of absence began.

 

  (c) If the Employee does not return from a leave of absence due to military
service in the Armed Forces of the United States within the period required
under federal law pertaining to veterans’ reemployment rights:

 

  (i) the date the Employee died or became Totally and Permanently Disabled, if
death (or disability) is the reason the Employee does not return from the
military leave; otherwise

 

  (ii) the earlier of the date the Employee is released from military service or
the first anniversary of the date the military leave began.

 

  (d) The first anniversary of an absence from employment for any reason other
than those described in (a), (b) and (c) above such as sickness, disability or
layoff.

 

A Termination of Employment will not occur because of the transfer of an
Employee between two Employers or between an Employer and an Affiliate.

 

1.56 “Termination Period” means a period commencing on the date of an Employee’s
Termination of Employment and ending on his subsequent Reemployment Date.

 

1.57 “Total and Permanent Disability” means a physical or mental condition of a
Participant resulting from bodily injury, disease or mental disorder which
renders the Participant incapable of continuing gainful occupation and which
condition constitutes total disability under the United Agri Products, Inc.
Long-Term Disability Plan.

 

1.58 “Transfer Account” means an account established on behalf of an Eligible
Employee to which shall be credited (i) the value of amounts transferred to this
Plan pursuant to Section 3.10, and (ii) the account’s proportionate share of net
investment gains. From the account, the account’s proportionate share of net
investment losses, and benefit payments, withdrawals or other disbursements
shall be deducted. The Employee’s interest in his Transfer Account shall be
nonforfeitable. Subaccounts may be established within the Transfer Account as
are necessary for proper administration of the Plan. Any Rollover Contribution
accounts held by the Prior Plan and transferred from the Prior Plan to the Plan
shall be allocated to the Eligible Employee’s Rollover Account instead of the
Transfer Account.

 

1.59 “Trust Agreement” means the trust agreement between United Agri Products,
Inc. and Fidelity Management Trust Co., dated as of November 24, 2003, or any
successor agreement thereto.

 

9



--------------------------------------------------------------------------------

1.60 “Trustee” means the person or persons named as trustee or trustees in the
Trust Agreement or any successor Trustee(s).

 

1.61 “Trust Fund” means the assets of the Plan and Trust.

 

1.62 “UAPH” means UAP Holding Corp.

 

1.63 “UAPH Stock” means common stock of the Sponsoring Employer’s parent
company, UAP Holding Corp., $0.001 par value per share.

 

1.64 “Valuation Date” means any business day of the year that the New York Stock
Exchange is open, or such other dates as the Plan Administrator, in its
discretion, designates as Valuation Dates.

 

* * * End of Article I * * *

 

10



--------------------------------------------------------------------------------

ARTICLE II

PARTICIPATION

 

2.01 Eligibility to Participate. Each Eligible Employee shall become a
Participant in this Plan upon satisfying the requirements set forth in this
Section.

 

  (a) Prior Plan Participants. Each Eligible Employee who was employed by United
Agri Products, Inc. on November 23, 2003 and was eligible to participate in the
Prior Plan on November 23, 2003 shall automatically become a Participant in this
Plan as of November 24, 2003. Each such Participant shall be eligible to make
Pre-Tax Contributions and After-Tax Contributions in accordance with Section
3.01.

 

  (b) Future Participants. Any Eligible Employee of an Employer (other than a
Greenville Union Employee) who was not a Participant in the Prior Plan, shall
become eligible to make Pre-Tax Contributions and After-Tax Contributions in
accordance with Section 3.01 as of his Employment Date with the Employer. Prior
to March 29, 2004, a Greenville Union Employee became a Participant as of the
first Entry Date coincident with or immediately following his completion of one
year of Service. Effective as of March 29, 2004, a Greenville Union Employee who
is an Eligible Employee shall become eligible to make Pre-tax Contributions as
of the individual’s Employment Date with the Employer.

 

  (c) Participation upon Reemployment of a Former Employee. An Eligible Employee
who terminates employment as an Eligible Employee and later resumes employment
with an Employer as an Eligible Employee shall be eligible to reenter the Plan
on the Eligible Employee’s Reemployment Date.

 

2.02 Transfer of Employment/Change of Employment Classification. The effect
under this Plan of a transfer of employment between an Employer and an
Affiliate, or a change of employment classification with an Employer, shall be
as set forth in Section 2.02(a) or Section 2.02(b), whichever is applicable:

 

  (a) If the change in employment classification or transfer of employment is
such that a Participant is no longer an Eligible Employee, but the Participant
remains an employee of an Employer or Affiliate, then:

 

  (i) while not an Eligible Employee the inactive Participant shall not be
entitled to make Pre-Tax Contributions or After-Tax Contributions nor shall the
Employee be eligible for Employer Retirement, Performance and Transition
Contributions with respect to Compensation earned as an ineligible Employee.

 

  (ii) such inactive Participant shall continue to earn Service;

 

  (iii) such inactive Participant’s Accounts shall continue to be held by the
Plan and shall be adjusted in the manner described in Section 4.04, as long as
the Participant is employed by an Employer or Affiliate; and

 

11



--------------------------------------------------------------------------------

  (iv) such inactive Participant shall remain eligible to make in-service
withdrawals under the conditions described in Section 5.07.

 

Upon an inactive Participant’s return to status as an Eligible Employee, the
Participant shall again become eligible to make Pre-Tax Contributions and
After-Tax Contributions to the Plan on the date the Participant again becomes an
Eligible Employee, and shall be eligible for any Employer Retirement,
Performance and Transition Contributions with respect to the Participant’s
Compensation earned while an Eligible Employee.

 

  (b) If the transfer of employment or change in employment classification is
such that an individual who was not an Eligible Employee, but who was employed
by an Employer or Affiliate, becomes an Eligible Employee then:

 

  (i) the individual shall become a Participant on the date the individual first
becomes an Eligible Employee and shall be eligible for any applicable Employer
Retirement, Performance and Transition Contribution with respect to Compensation
earned as an Eligible Employee; and

 

  (ii) the individual shall be credited with years of Service based on the
individual’s employment both as an employee of an Affiliate and as an Employee
of an Employer.

 

* * * End of Article II * * *

 

12



--------------------------------------------------------------------------------

ARTICLE III

CONTRIBUTIONS

 

3.01 Employee Contributions. Each Eligible Employee may specify, under the
enrollment procedures established by the Plan Administrator, at the time the
Eligible Employee becomes eligible to participate in the Plan, the rate of
Pre-Tax Contributions and After-Tax Contributions the Eligible Employee wants to
make, by payroll deduction in accordance with Section 3.01(a), (b) and (c).
Employee contributions shall be transmitted by the Employer to the Trustee as
soon as reasonably practicable after each withholding (but in no event later
than the 15th business day of the month following the month in which such
withholding was made). With respect to Eligible Employees (other than Greenville
Union Employees) who first become eligible to participate in the Plan on or
after April 1, 2004, Eligible Employees shall be provided with information about
automatic enrollment in the Plan upon their initial eligibility. Unless such
Eligible Employee (other than a Greenville Union Employee) declines
participation or elects an alternative contribution rate in a timely manner, the
Eligible Employee (other than a Greenville Union Employee) shall be
automatically enrolled in the Plan and shall initially participate by making
Pre-tax Contributions at the rate of 3% of Compensation.

 

  (a) Pre-Tax Contributions.

 

  (i) Participants (Other than Greenville Union Employees). Prior to July 1,
2004, for each Accounting Year, a Participant who is not a Highly Compensated
Employee and who is not a Greenville Union Employee may make Pre-Tax
Contributions of not less than 1% nor more than 16% of the Participant’s
Compensation for the Accounting Year in 1% increments; provided, however, in no
event shall the sum of such Participant’s Pre-Tax Contributions and After-Tax
Contributions exceed 16% of his Compensation for the Accounting Year. Prior to
July 1, 2004, for each Accounting Year, a Participant who is a Highly
Compensated Employee and who is not a Greenville Union Employee may make Pre-Tax
Contributions of not less than 1% nor more than 10% of the Participant’s
Compensation for the Accounting Year in 1% increments; provided, however, in no
event shall the sum of such Participant’s Pre-Tax Contributions and After-Tax
Contributions exceed 16% of the Participant’s Compensation for the Accounting
Year.

 

Effective July 1, 2004, a Participant who is not a Greenville Union Employee may
make Pre-Tax Contributions of not less than 1% nor more than 75% of the
Participant’s Compensation for the Accounting Year in 1% increments. Such
contributions shall be contributed to the Participant’s Pre-Tax Contribution
Account.

 

Notwithstanding the foregoing, a Prior Plan Participant shall be deemed to have
elected to make initial Pre-Tax Contributions in the same percentage increments
as the Participant had elected to make Pre-tax Contributions under the Prior
Plan as of November 23, 2003.

 

  (ii) Participants Who are Greenville Union Employees. Prior to July 1, 2004,
for each Accounting Year, a Participant who is a Greenville Union Employee may
make Pre-Tax Contributions of not less than 2% nor more than 10% of his

 

13



--------------------------------------------------------------------------------

Compensation for the Accounting Year in 1% increments. Effective July 1, 2004, a
Participant who is a Greenville Union Employee may make Pre-Tax Contributions of
not less than 1% nor more than 75% of the Participant’s Compensation for the
Accounting Year in 1% increments. Such contributions shall be contributed to the
Participant’s Pre-Tax Contribution Account.

 

Notwithstanding the foregoing, a Prior Plan Participant shall be deemed to have
elected to make initial Pre-Tax Contributions in the same percentage increments
as the Participant had elected to make Pre-tax Contributions under the Prior
Plan as of November 23, 2003.

 

  (b) After-Tax Contributions. For each Accounting Year, a Participant who is
not a Greenville Union Employee may make After-Tax Contributions of not less
than 1% nor more than 10% of the Participant’s Compensation for the Accounting
Year in 1% increments; provided, however, in no event shall the sum of a
Participant’s Pre-Tax Contributions and After-Tax Contributions exceed 16% of
the Participant’s Compensation for the Accounting Year. Notwithstanding any
provision of this Section to the contrary, a Participant whose Pre-Tax
Contribution election for an Accounting Year exceeds the annual limit described
in Section 3.04 may elect to have the excess contributed to the Plan as an
After-Tax Contribution; provided, however, in no event shall the Participant’s
total After-Tax Contributions for the Accounting Year exceed 10% of the
Participant’s Compensation for the Accounting Year or shall the sum of a
Participant’s Pre-Tax Contributions and After-Tax Contributions exceed 16% of
the Participant’s Compensation for the Accounting Year. Such contributions shall
be contributed to the Participant’s After-Tax Contribution Account.

 

Notwithstanding the foregoing, a Prior Plan Participant shall be deemed to have
elected to make After-Tax Contributions in the same percentage increments as the
Participant had elected to make After-tax Contributions under the Prior Plan as
of November 23, 2003. Notwithstanding the foregoing, no After-Tax Contributions
may be contributed to the Plan by a Participant on or after July 1, 2004.

 

  (c) Catch-up Contributions. All Eligible Employees who have attained age 50
before the close of the Accounting Year shall be eligible to make Catch-up
Contributions in accordance with, and subject to, the limitations of Code §
414(v), and in accordance with and subject to administrative requirements of the
Sponsoring Employer as may be in effect from time to time. Such Catch-up
Contributions shall not be taken into account for purposes of the provisions of
the Plan implementing the required limitations of Code §§ 402(g) and 415. The
Plan shall not be treated as failing to satisfy the provisions of the Plan
implementing the requirements of Code §§ 401(k)(3), 401(k)(11), 401(k)(12),
410(b) or 416 of the Code, as applicable, by the reason of making Catch-up
Contributions. No Employer Matching Contributions shall be made with respect to
amounts elected to be contributed as Catch-up Contributions by the Participant.

 

  (d) Change of Contributions. A Participant may at any time change the rate of
the Participant’s Pre-Tax Contributions, After-Tax Contributions, and Catch-up
Contributions within the limitations of this Article. Such change will be
effective as soon as administratively practicable after the request for the
changes is made. Such changes may be made electronically. A change in rate
includes an election to suspend all of a

 

14



--------------------------------------------------------------------------------

Participant’s contributions. Notwithstanding the foregoing, no changes in the
rates of Pre-Tax Contributions or After-Tax Contributions shall be permitted
prior to February 1, 2004.

 

3.02 Employer Contributions.

 

  (a) Matching Contributions. With respect to each payroll period, the Employer
shall make Matching Contributions equal to 50% (66 2/3% for Pre-tax
Contributions and After-tax Contributions made after March 29, 2004) of each
eligible Participant’s Pre-Tax Contributions (excluding Catch-up Contributions)
and After-Tax Contributions up to 6% of his Compensation for such payroll
period. Matching Contributions for an Accounting Year shall be paid to the
Trustee on or before the due date (with extensions granted) of the Employers’
federal income tax return for the taxable year for which such contributions are
made. Matching Contributions shall be contributed to the Participant’s Matching
Contribution Account.

 

  (b) Employer Retirement Contributions. The Employer shall make Employer
Retirement Contributions for Eligible Employees (other than Excluded Employees)
in such amount as it shall determine in its sole discretion. The Employer
Retirement Contribution shall be allocated by the Plan Administrator, promptly
after such contribution shall have been made, to the Employer Retirement
Contribution Accounts of all Participants (other than Excluded Employees) who
are either Employees on the last day of the Accounting Year or who were
Employees during the Accounting Year but who are on layoff status as of the last
day of the Accounting Year or who had died or terminated employment with the
Employer after reaching age 65 during the Accounting Year, in proportion to the
ratio that the Participant’s Compensation for such Accounting Year earned as an
Eligible Employee bears to such total Compensation for such Accounting Year for
all such Participants. The Employer Retirement Contributions for an Accounting
Year shall be paid to the Trustee on or before the due date (with extensions
granted) of the Employers’ federal income tax return for the Fiscal Year in
which such Accounting Year ends.

 

  (c) Employer Performance Contributions. The Employer shall make Employer
Performance Contributions for Eligible Employees (other than Excluded Employees
and Greenville Union Employees) in such amount as it shall determine in its sole
discretion. The Employer Performance Contribution shall be allocated by the Plan
Administrator, promptly after such contribution shall have been made, to the
Employer Performance Contribution Accounts of all Participants (other than
Excluded Employees and Greenville Union Employees) who are either Employees on
the last day of the Accounting Year or who were Employees during the Accounting
Year but who are on layoff status as of the last day of the Accounting Year or
who had died or terminated employment with the Employer during the Accounting
Year after reaching age 65, in proportion to the ratio that the Participant’s
Compensation for such Accounting Year earned as an Eligible Employee bears to
such total Compensation for such Accounting Year for all such eligible
Participants. The Employer Performance Contributions for an Accounting Year
shall be paid to the Trustee on or before the due date (with extensions granted)
of the Employers’ federal income tax return for the Fiscal Year in which such
Accounting Year ends.

 

15



--------------------------------------------------------------------------------

  (d) Employer Transition Contributions. In each Accounting Year ending on or
after December 31, 2004 and on or before December 31, 2008, the Employer shall
make Employer Transition Contributions to the Employer Transition Contribution
Accounts of each Prior Plan Participant (other than Excluded Employees) who (i)
had attained age 50 and had been credited with at least 10 years of vesting
service under the Prior Plan as of November 23, 2003, and (ii) is an Employee as
of the last day of the Accounting Year (including those who were Eligible
Employees during the Accounting Year but who as of the last day of the
Accounting Year were on layoff status or who terminated employment with the
Employer after reaching age 65 or died while employed by the Employer during the
Accounting Year). The amount of the Employer Transition Contribution for each
eligible participant shall be equal to a percentage of the Participant’s
Compensation earned as an Eligible Employee during the Accounting Year, where
such percentage is determined based upon the Participant’s years of vesting
service in the Prior Plan as of November 23, 2003 (as determined under the Prior
Plan), as follows:

 

Prior Plan

Vesting Service as of

November 23, 2003

--------------------------------------------------------------------------------

  

Annual Contribution as a Percentage of

Accounting Year Compensation earned as

an Eligible Employee

--------------------------------------------------------------------------------

10-14 Years of Vesting Service

   2%

15-19 Years of Vesting Service

   4%

20 or more Years of Vesting Service

   7%

 

No Employer Transition Contributions shall be made to the Plan for any
Accounting Year ending after December 31, 2008. The Employer Transition
Contributions for an Accounting Year shall be paid to the Trustee on or before
the due date (with extensions granted) of the Employers’ federal income tax
return for the Fiscal Year in which such Accounting Year ends.

 

  (e) QNECs and QMACs. The Employer may make QNECs to the Plan or treat matching
contributions as QMACs to enable the Plan to satisfy the ADP and ACP Tests
described in Sections 3.06 and 3.07. If the Employer elects to make QNECs or
treat matching contributions as QMACs, QNECs shall be allocated to the QNEC/QMAC
Accounts of all Non-Highly Compensated Employees, based on each Participant’s
Compensation earned as an Eligible Employee during the Accounting Year.

 

3.03 Maximum Deductible Contributions. The contributions of the Employers shall
be subject to the following limitations:

 

  (a) In no event shall an Employer be obligated to make a contribution for an
Accounting Year in excess of the maximum amount deductible under Code §
404(a)(3)(A); and

 

  (b) The contributions made to the Plan by an Employer are conditioned upon the
contributions being deductible under Code § 404 and there being no good faith
mistake of fact in making the contribution. If a deduction for federal income
tax purposes is disallowed under Code § 404, the Employer shall withdraw any
such disallowed contribution within one year of receipt by the Employer of a
notice of the disallowance of a claimed deduction. If within one year of making
a contribution, it is discovered a good faith mistake of fact was made, the
Employer shall withdraw the portion of the

 

16



--------------------------------------------------------------------------------

contribution attributable to the mistake within one year of the contribution. If
the Employer cannot withdraw a contribution, such amount shall be applied to
reduce its Matching Contribution for the next Accounting Year for which the
Employer makes contributions.

 

3.04 Limitation on Pre-Tax Contributions. Notwithstanding any provision of the
Plan to the contrary, in no event shall a Participant’s Pre-Tax Contributions
(when combined with other elective deferrals as defined under Code § 402(g)(3)
made by the Participant under all other plans, contracts or arrangements of the
Employers and their Affiliates), exceed $11,000 in a calendar year (or such
other amount resulting from adjustments under Code § 415(d)) and Code § 414(v).

 

The Sponsoring Employer will monitor each Participant’s Pre-Tax Contributions
throughout the year and may, as necessary, reduce a Participant’s Pre-Tax
Contributions if it appears the applicable annual dollar limit will be exceeded.
If it is determined that the Participant has exceeded the limit set forth in
this Section for a calendar year, the excess amount and any actual income
allocable to such excess amount through the date of distribution shall be
distributed to the Participant no later than the April 15 following the calendar
year in which the excess deferral occurred. Matching Contributions attributable
to excess Pre-Tax Contributions with the actual income allocable to such
Matching Contributions through the date of distribution shall be withdrawn from
the affected Participants’ Accounts and applied as Forfeitures. The return of
Pre-Tax Contributions and withdrawal of Matching Contributions and income shall
be accomplished by a reduction of the affected Participants’ investments in the
Plan’s Investment Funds in the manner determined by the Plan Administrator. A
distribution shall be made during the same calendar year in which the excess
Pre-Tax Contributions were made, only if (i) the Participant and the Plan
designate the distribution as a distribution of an excess deferral, and (ii) the
distribution is made after the date on which the Plan received the excess
deferral. Even though withdrawn, excess Pre-Tax Contributions of Highly
Compensated Employees shall continue to be considered as Pre-Tax Contributions
for purposes of determining the average deferral percentage under Section 3.06.

 

3.05 Limitation on Total Contributions. Notwithstanding any other Plan
provisions to the contrary, except for contributions to a Rollover Account or
Transfer Account, the total Annual Additions to a Participant’s Account in this
Plan and any other defined contribution plan of the Employer and Affiliates for
any limitation year (which is a calendar year for purposes of this Plan) shall
not exceed the lesser of (i) $40,000, as adjusted pursuant to Code §
415(d)(1)(C), or (ii) 100% of the Participant’s Section 415 Compensation for
such limitation year, except to the extent permitted under Section 3.04 of the
Plan and Code § 414(v).

 

  (a) “Annual Addition” means the total additions in the limitation year to the
Participant’s Accounts in this Plan and any other defined contribution plan of
the Employer or Affiliates attributable to:

 

  (i) employer contributions;

 

  (ii) employee contributions;

 

  (iii) forfeitures; and

 

  (iv) post-retirement medical benefits or individual medical accounts
maintained under pension or annuity plans of the Employers or Affiliates
pursuant to Code §§ 419(d)(3) and 415(l)(2) which are treated as “annual
additions” for purposes of Code § 415.

 

17



--------------------------------------------------------------------------------

  (b) If a Participant receives Annual Additions under another defined
contribution plan of the Employers and Affiliates, as well as under this Plan,
the limitation on aggregate Annual Additions described in this Section shall be
complied with first by a reduction, if necessary, in the Annual Additions under
this Plan. During each limitation year, the Sponsoring Employer shall monitor
the aggregate Annual Additions made to defined contribution plans of the
Employers and Affiliates and may suspend or decrease the rate of Pre-Tax
Contributions or After-Tax Contributions (and Matching Contributions
attributable thereto) so that the aggregate limit will be satisfied.

 

  (c) Corrective Adjustments. In the event that corrective adjustments in the
Annual Additions to any Participant’s Accounts are required, the adjustments
shall be made by:

 

  (i) A reduction in the Participant’s After-Tax Contribution Account of
After-Tax Contributions for the limitation year and the earnings attributable to
the After-Tax Contributions and by a reduction in the Matching Contribution
Account of Matching Contributions attributable to the After-Tax Contributions
and the earnings attributable to the Matching Contributions; then by

 

  (ii) A reduction in the Participant’s Pre-Tax Contribution Account of Pre-Tax
Contributions for the limitation year and the earnings attributable to the
Pre-Tax Contributions, and by a reduction in the Matching Contribution Account
of Matching Contributions attributable to the Pre-Tax Contributions and the
earnings attributable to the Matching Contributions.

 

The aggregate amount of corrective adjustments that are attributable to Pre-Tax
Contributions, After-Tax Contributions and earnings on Pre-Tax Contributions and
After-Tax Contributions shall be distributed to the affected Participant. The
aggregate amount of corrective adjustments that are attributable to Matching
Contributions and earnings on Matching Contributions shall be applied to reduce
any later contributions to this Plan by the Employers.

 

3.06 ADP Test for Pre-Tax Contributions. Notwithstanding any of the provisions
of this Plan to the contrary, in each Accounting Year, the Participant’s Pre-Tax
Contributions which are contributed to the Participant’s Pre-Tax Contribution
Account shall be subject to the mathematical nondiscrimination test set forth in
Code § 401(k), which is referred to as the average deferral percentage test
(“ADP Test”): the Average Deferral Percentage of the eligible Highly Compensated
Employees for each Accounting Year shall not exceed the Average Deferral
Percentage of the eligible Non-Highly Compensated Employees for the current
Accounting Year (as elected by the Plan Administrator in lieu of such percentage
for the “prior Accounting Year”) by more than the limit determined in accordance
with the following table counting for this purpose each Pre-Tax Contribution
(including zero Pre-Tax Contributions in the case of any noncontributing
Eligible Employee).

 

18



--------------------------------------------------------------------------------

If the Average

Deferral Percentage

(ADP) of the Non-Highly

Compensated Employees is

--------------------------------------------------------------------------------

 

The Average Deferral

Percentage (ADP) of

the Highly Compensated

Employees can be

--------------------------------------------------------------------------------

Less than 2%

  Up to the ADP of the eligible Non-Highly Compensated Employees multiplied by
2.0 (the “alternative test”).

2% but not more than 8%

  Up to the ADP of the eligible Non-Highly compensated Employees plus 2% (the
“alternative test”).

More than 8%

  Up to the ADP of the eligible Non-Highly compensated Employees multiplied by
1.25 (the “general test”).

 

The Plan Administrator may, in a manner consistent with Treasury regulations,
determine the Average Deferral Percentage of the Participants by taking into
account QNECs or QMACs, or both, made to this Plan or any other qualified plan
maintained by the Employer, which are 100% nonforfeitable at all times and which
are subject to the Distribution Restrictions. For purposes of calculating the
ADP Test, Elective Deferrals, QNECs, and QMACs must be made before the last day
of the 12 month period immediately following the Plan Year to which
contributions relate. The Plan Administrator shall maintain records sufficient
to demonstrate satisfaction of the ADP Test and the amount of QNECs or QMACs, if
any, used in such test.

 

If it appears at any time within an Accounting Year that the ADP Test may not be
satisfied, the Sponsoring Employer may suspend or decrease the rate of Pre-Tax
Contributions of Highly Compensated Employees (beginning with the Highly
Compensated Employee with the highest Average Deferral Percentage) for the
remainder of the Accounting Year.

 

If after the end of the Accounting Year, it is determined that the ADP Test has
not been satisfied, the Plan Administrator shall:

 

  (i) determine the dollar amount of excess contributions for each affected
Highly Compensated Employee in accordance with the provision set forth herein;

 

  (ii) reduce the applicable contributions of the Highly Compensated Employees
beginning with the Highly Compensated Employee(s) with the highest dollar
amount(s), to equal the dollar amount of the Highly Compensated Employee with
the next highest dollar amount and distribute this amount to the Highly
Compensated Employee(s) with the highest dollar amount(s);

 

  (iii) repeat the process until the total excess contributions are distributed.

 

Amounts distributed herein shall include any income allocable to the
Participants’ Pre-Tax Contributions, calculated and distributed in accordance
with Code § 401(k)(8)(C) and the regulations thereunder. In addition, Matching
Contributions determined to be attributable to Pre-Tax Contributions returned
pursuant

 

19



--------------------------------------------------------------------------------

to this Section, with the income allocable to such Matching Contributions
calculated in accordance with regulations under Code § 401(m), shall be
withdrawn from the affected Participants’ Matching Contribution Accounts and
applied in the same manner as Forfeitures. Provided these procedures are
followed, the Average Deferral Percentage is treated as meeting the ADP Test
regardless of whether the Average Deferral Percentage, if recalculated after
distribution, would meet the ADP Test.

 

The return of Pre-Tax Contributions and income and the withdrawal of Matching
Contributions and income shall occur within 12 months following the Accounting
Year in which the Plan failed to satisfy the ADP Test. The return of Pre-Tax
Contributions and income shall be accomplished by a reduction of the
Participant’s investments in the Plan’s investment funds in proportions
determined by the Plan Administrator.

 

Notwithstanding any provision of this Section to the contrary:

 

  (i) the individual deferral percentage for any eligible Highly Compensated
Employee who is eligible to make elective deferrals (as defined in Code §
402(g)) under two or more cash or deferred arrangements of an Employer or an
Affiliate shall be determined as if all the elective deferrals were made under a
single arrangement (unless regulations under Code §§ 401(k), 401(a) (4) or
410(b) provide that such cash or deferred arrangements must not be aggregated);
and

 

  (ii) in lieu of applying the ADP Test to a single group composed of all
Eligible Employees as of the end of the Accounting Year, the Plan Administrator
may elect to separately apply the ADP Test to two groups of Eligible Employees:
one group consisting of those Eligible Employees who have not completed the
minimum age and service conditions described in Code § 410(a) as of the end of
the Accounting Year, and the other group consisting of the remaining Eligible
Employees.

 

3.07 ACP Test for After-Tax and Matching Contributions. Notwithstanding any
other provisions of this Plan to the contrary, the After-Tax Contributions and
Matching Contributions which are contributed to the Participant’s After-Tax
Contribution Account and Matching Contribution Account made to the Plan shall be
subject to the mathematical nondiscrimination test set forth in Code §
401(m)(2)(A), which is referred to as the average contribution percentage test
(“ACP Test”): the Average Contribution Percentage of the eligible Highly
Compensated Employees in each Accounting Year shall not exceed the Average
Contribution Percentage of the eligible Non-Highly Compensated Employees for the
current Accounting Year (as elected by the Plan Administrator in lieu of such
percentage for the “prior Accounting Year”) by more than the limit determined in
accordance with the following table, counting for this purpose each After-Tax
Contribution and Matching Contribution (including zero After-Tax Contributions
and Matching Contributions in the case of any Eligible Employee who is eligible
to make voluntary After-Tax Contributions, or to receive Matching Contributions
with respect to voluntary Pre-Tax Contributions or After-Tax Contributions and
declines to contribute).

 

20



--------------------------------------------------------------------------------

If the Average

Contribution Percentage

(ACP) of the Non-Highly

Compensated Employees is

--------------------------------------------------------------------------------

  

The Average Contribution

Percentage (ACP) of

the Highly Compensated

Employees can be

--------------------------------------------------------------------------------

Less than 2%

   Up to the ACP of the eligible Non-Highly Compensated Employees multiplied by
2.0 (the “alternative test”).

2% but not more than 8%

   Up to the ACP of the eligible Non-Highly Compensated Employees plus 2% (the
“alternative test”).

More than 8%

   Up to the ACP of the eligible Non-Highly Compensated Employees multiplied by
1.25 (the “general test”).

 

The Plan Administrator may, in a manner consistent with Treasury regulations,
determine the Average Contribution Percentage of the Participants by taking into
account QNECs (other than QNECs used to satisfy the ADP Test) or Elective
Deferrals, or both, made to this Plan or any other qualified plan maintained by
the Employer. The Plan Administrator shall not include QNECs in the ACP Test
unless the allocation of QNECs is nondiscriminatory when the Plan Administrator
takes into account Employer Contributions, and also when the Plan Administrator
takes into account only the Employer Contributions. The Plan Administrator shall
not include Elective Deferrals in the ACP Test unless the plan which includes
the Elective Deferrals satisfies the ADP Test both with and without Elective
Deferrals included in this ACP Test. The Plan Administrator shall not include in
the ACP Test any QNECs or Elective Deferrals under another qualified plan unless
that plan has the same plan year as this Plan. The Plan Administrator shall not
include in the ACP Test Matching Contributions that are forfeited because the
contributions to which they relate exceeded the limitations of Section 3.04,
Section 3.06, or this Section 3.07. The Plan Administrator shall maintain
records sufficient to demonstrate satisfaction of the ACP Test and the amount of
QNECs, Elective Deferrals, and QMACs, if any, used in such test.

 

During the Accounting Year, the Sponsoring Employer may make prospective
adjustments in the After-Tax Contributions and Matching Contributions, if any,
of the eligible Highly Compensated Employees (beginning with the Highly
Compensated Employee with the highest Average Contribution Percentage) as may be
necessary to meet the ACP Test herein. Further, the Sponsoring Employer shall
have the discretion to declare a special contribution to the Plan allocable only
to the Matching Contribution Accounts of the participating Non-Highly
Compensated Employees.

 

If, after the end of the Accounting Year, it is determined that the average ACP
Test has not been satisfied, the Plan Administrator shall:

 

  (i) determine the dollar amount of excess aggregate contributions for each
affected Highly Compensated Employee in accordance with the provisions set forth
herein;

 

  (ii) reduce the applicable contributions of the Highly Compensated Employees
beginning with the Highly Compensated Employee(s) with the highest dollar
amount(s), to equal the dollar

 

21



--------------------------------------------------------------------------------

amount of the Highly Compensated Employee with the next highest dollar amount
and distribute this amount to the Highly Compensated Employee(s) with the
highest dollar amount(s);

 

  (iii) repeat the process until the total excess aggregate contributions are
distributed.

 

Amounts distributed herein shall include any income allocable to the After-Tax
and/or Matching Contributions calculated in accordance with regulations under
Code § 401(m). Provided these procedures are followed, the Average Contribution
Percentage is treated as meeting the nondiscrimination test of Code § 401(m)(2)
regardless of whether the Average Contribution Percentage, if recalculated after
distribution, would satisfy Code § 401(m)(2).

 

Matching Contributions attributable to returned Pre-Tax Contributions and
After-Tax Contributions and income on such Matching Contributions, that are
withdrawn from Highly Compensated Employees’ Matching Contribution Accounts
shall be applied in the same manner as Forfeitures. Matching Contributions and
income thereon that are withdrawn from Highly Compensated Employees’ Matching
Contribution Accounts in order to satisfy the ACP Test shall be distributed to
the affected Highly Compensated Employees to the extent the withdrawn Matching
Contributions and income are vested. To the extent the withdrawn Matching
Contributions and income thereon are not vested, they shall be applied in the
same manner as Forfeitures.

 

After-Tax and Matching Contributions distributed or forfeited in accordance with
this Section shall be distributed or forfeited within 12 months following the
Accounting Year for which the Plan failed to satisfy the ACP Test. The return of
After-Tax Contributions and related income shall be accomplished by a reduction
of the Participant’s investments in the Plan’s investment funds in proportions
determined by the Plan Administrator.

 

Notwithstanding any provision of this Section to the contrary:

 

  (i) the individual contribution percentage for any eligible Highly Compensated
Employee who is eligible to make employee contributions or to receive
allocations of matching contributions (as defined in regulations under Code §
401(m)) under 2 or more plans of an Employer or Affiliate, subject to Code §
401(m), shall be determined as if all the employee contributions and matching
contributions were made under a single plan (unless regulations under Code §§
401(m), 401(a)(4) or 410(b) provide that the plans must not be aggregated); and

 

  (ii) in lieu of applying the ACP Test to a single group composed of all
Eligible Employees as of the end of the Accounting Year, the Plan Administrator
may elect to separately apply the ACP Test to two groups of Eligible Employees:
one group consisting of those Eligible Employees who have not completed the
minimum age and service conditions described in Code § 410(a) as of the end of
the Accounting Year, and the other group consisting of the remaining Eligible
Employees.

 

22



--------------------------------------------------------------------------------

3.08 Definitions for ADP Test and ACP Test. For purposes of applying the ADP
Test in Section 3.06 and the ADP Test in Section 3.07, the following definitions
shall apply, in addition to the definitions found in Article 1:

 

  (a) Average Contribution Percentage or ACP means the average of the ratios
(calculated separately for each Eligible Employee) of (i) the sum of the amount
of After-Tax Contributions and Matching Contributions paid over to the Trust
Fund on behalf of each Eligible Employee for the Accounting Year to (ii) the
Eligible Employee’s Nondiscrimination Compensation for such Accounting Year.

 

  (b) Average Deferral Percentage or ADP means the average of the ratios
(calculated separately for each Eligible Employee) of (i) the amount of Pre-Tax
Contributions paid over to the Trust Fund on behalf of each Eligible Employee
for the Accounting Year to (ii) the Eligible Employee’s Nondiscrimination
Compensation for the Accounting Year. In calculating the ratio of each Eligible
Employee for an Accounting Year, a Pre-Tax Contribution shall be taken into
account only if allocated to the Eligible Employee as of a date within the
Accounting Year and only if the Pre-Tax Contribution relates to compensation for
services performed within the Accounting Year and would have been received by
the Eligible Employee during the Accounting Year or within 2½ months thereafter
if not for the election to make a Pre-Tax Contribution.

 

  (c) Cash or Deferred Arrangement means that a Participant may elect to have
the Employer make payments on behalf of the Participant either as Employer
contributions to the Plan or to the Participant directly in cash. Cash or
Deferred Arrangements include those arrangements described in Code § 401(k), any
salary reduction simplified employee pension described in Code § 408(k)(6), any
SIMPLE IRA described in Code § 408(p), any eligible deferred compensation plan
under Code § 457, any plan described under Code § 501(c)(18), and any annuity
contract under Code § 403(b).

 

  (d) Distribution Restrictions means that the Participant may not receive a
distribution of the specified contributions (nor earnings on those
contributions) except in the event of:

 

  (1) the Participant’s death, disability, severance from employment, or
attainment of age 59½,

 

  (2) financial hardship satisfying the requirements of Code § 401(k) and the
applicable Treasury regulations, or

 

  (3) a plan termination, without establishment of a successor defined
contribution plan (including a simplified employee pension plan under Code §
408(k) and a SIMPLE IRA under Code § 408(p)) other than an employee stock
ownership plan within the meaning of Code § 4975(e)(7).

 

A distribution on account of financial hardship, as described in clause (2),
shall not include earnings on Elective Deferrals credited after the last day of
the Plan Year beginning prior to January 1, 1989, and shall not include QNECs
and QMACs which are 100% nonforfeitable at all times and which are subject to
the Distribution Restrictions, or any earnings on such contributions,
irrespective of when credited. A distribution described in clause (3) shall be a
lump sum distribution, as required under Code § 401(k)(10).

 

  (e) Elective Deferrals means the Employer contributions to a qualified plan at
the election of a Participant, pursuant to a Cash or Deferred Arrangement,
including but not limited to Pre-Tax Contributions, but excluding After-Tax
Contributions. Elective Deferrals shall not

 

23



--------------------------------------------------------------------------------

include amounts which have become currently available to the Participant prior
to the election not amounts designated as nondeductible Employee contributions
at the time of deferral or contribution. Amounts returned to the Participant
under Section 3.05 shall not be treated as Elective Deferrals for purposes of
the ADP Test.

 

  (f) Employer Contributions means the Employer contributions made under the
Plan, including Employer Matching Contributions, Employer Performance
Contributions, Employer Retirement Contributions, and Employer Transition
Contributions, but excluding Pre-Tax Contributions and After-Tax Contributions.

 

  (g) QMACs or Qualified Matching Contributions means Matching Contributions
made to this Plan, or to any other qualified plan maintained by the Employer,
which are 100% nonforfeitable at all times and which are subject to the
Distribution Restrictions. QMACs shall be 100% nonforfeitable at all times and
shall be subject to Distribution Restrictions.

 

  (h) QNECs or Qualified Nonelective Contributions means contributions made by
the Employer which are not Elective Deferrals, Matching Contributions, Employer
Retirement Contributions, Employer Performance Contributions, or Employer
Transition Contributions. QNECs shall be 100% nonforfeitable at all times and
shall be subject to Distribution Restrictions.

 

3.09 Aggregated Testing. To the extent that contributions under this Plan are
aggregated with any other Plan maintained by the Employer in order to pass any
of the nondiscrimination or coverage tests under Section 401 or 410 of the Code,
all contributions made to this Plan may be tested on a benefits basis as
determined by the Employer.

 

3.10 Rollover Contributions. An Eligible Employee may, at the discretion of the
Plan Administrator, contribute or authorize the plan-to-plan transfer of all or
part of an eligible rollover distribution from a qualified retirement plan
described in Code §§ 401(a), a Code § 403(a) plan, a Code § 403(b) plan, a
governmental Code § 457(b) plan maintained by a governmental employer, a SIMPLE
IRA Plan (for distributions made after the employee has participated for two
years in the SIMPLE IRA Plan), or an individual retirement account (IRA).
Nondeductible, after-tax contributions made to an IRA are ineligible for
rollover to the Plan, and after-tax contributions made to a Code § 401(a)
qualified plan are ineligible for rollover to the Plan. In addition, an Eligible
Employee may contribute all or part of an eligible rollover distribution which
the Eligible Employee received as a surviving spouse or as an alternate payee
spouse under a qualified domestic relations order, as defined in Code § 414(p).
No rollover contribution or transfer may be made unless all of the following
conditions are satisfied:

 

  (a) The contribution must occur either:

 

  (i) on or before the 60th day following the Eligible Employee’s receipt of the
distribution from the other plan, or

 

  (ii) pursuant to a direct rollover as described in Section 401(a) (31) of the
Code.

 

  (b) The amount contributed or transferred is not more than the distribution
from the other plan.

 

  (c) The contribution or transfer is made in cash.

 

24



--------------------------------------------------------------------------------

The Plan Administrator may develop procedures, and may require information from
an Eligible Employee desiring to make a rollover contribution or plan-to-plan
transfer, as it deems necessary or desirable to determine that the proposed
contribution or transfer shall satisfy the requirements of this Section. Upon
approval by the Plan Administrator, the amount contributed or transferred shall
be credited to a Rollover Account established on the Eligible Employee’s behalf.
Rollovers made under this section shall be deposited in the Participant’s
Rollover Account.

 

3.11 Transfer Contributions. At its discretion, the Plan Administrator may
authorize the acceptance of a plan-to-plan transfer of an Employee’s interest in
any other defined contribution plan that is qualified under Code § 401(a) and
that does not constitute an eligible rollover distribution described in Code §
402 to the Trust Fund for this Plan. Notwithstanding the foregoing, the Plan
Administrator shall authorize the transfer of accounts of Prior Plan
Participants from the Prior Plan to this Plan, including any after-tax
contribution accounts held by the Prior Plan. Any rollover accounts held by the
Prior Plan and transferred from the Prior Plan to the Plan shall be allocated to
the Eligible Employee’s Rollover Account.

 

The Plan Administrator may develop procedures and may require information
regarding the amount to be transferred, as it deems necessary or desirable to
determine that the proposed transfer shall satisfy the requirements of this
Section. Upon approval by the Plan Administrator, the amount transferred shall
be deposited in the Trust Fund and shall be credited to the Participant’s
Transfer Account.

 

* * * End of Article III * * *

 

25



--------------------------------------------------------------------------------

ARTICLE IV

ACCOUNTS OF PARTICIPANTS

 

4.01 Individual Accounts. The Plan Administrator shall maintain individual
Accounts (as applicable for each Participant’s benefit) in the name of each
Participant to reflect the Participant’s accrued benefit under the Plan.

 

4.02 Investment Funds. The Plan Administrator shall select Investment Funds to
be established within the Trust Fund. The Plan Administrator may add or
eliminate Investment Funds at its discretion, without formal amendment to this
Plan document.

 

4.03 Investment of Accounts.

 

  (a) Direction by Employees. Effective as of the Date of Transfer, a
Participant may direct the investment of his combined contributions to his
Accounts in 1% increments among the Plan’s Investment Funds. Such directions may
be made electronically subject to such requirements that the Plan Administrator
shall determine. An Eligible Employee shall direct the investment of his
Accounts upon his initial enrollment in the Plan. Prior to the Date of Transfer,
the Plan Administrator shall direct the Trustee to invest the combined
contributions in the Investment Funds. Effective as of the date of Transfer, it
is intended that the Plan meet the requirements of ERISA § 404(c).

 

  (b) Change of Investment for Future Contributions. Effective as of the Date of
Transfer, a Participant may at any time elect to change the investment of his
future combined contributions at any time in 1% increments among the Plan’s
Investment Funds. Such change may be made electronically subject to such
requirements that the Plan Administrator shall determine. The election shall be
effective on the day of the election, or on the next business day or as soon as
administratively practicable, and affects the next contribution posted to the
Account thereafter.

 

  (c) Change of Investment for Current Accounts. Effective as of the Date of
Transfer, a Participant may elect to change the investment of the combined
balances in his Pre-Tax Contribution Account, After-Tax Contribution Account,
Employer Retirement Contribution Account, Employer Performance Contribution
Account, Employer Transition Contribution Account, Rollover Account, Transfer
Account and Matching Contribution Account as described below in 1% increments
among the Plan’s Investment Funds. Such change may be made electronically,
subject to such requirements as the Plan Administrator shall determine. The
election shall be effective on the day of the election, or on the next business
day or as soon as administratively practicable.

 

4.04 Valuation of Trust Fund and Investment Funds. As of each Valuation Date the
Trustee shall determine the fair market value of the Trust Fund and each
Investment Fund in the Trust Fund and the fair market value of the Accounts of
each Participant shall be determined. The valuations shall be made in accordance
with usual and customary practices consistently followed and uniformly applied.

 

26



--------------------------------------------------------------------------------

4.05 Value of Participant Accounts. As of each Valuation Date, the Accounts of
each Participant shall be valued in the following manner:

 

  (a) The respective Accounts of each Participant shall be increased by loan
repayments credited to a Participant’s Account and by the allocation of
contributions to the Accounts since the last preceding Valuation Date. The
Accounts shall be decreased by distributions, forfeitures, withdrawals, or other
disbursements since the last Valuation Date.

 

  (b) With respect to each Investment Fund, the investment of a Participant’s
Accounts in each Investment Fund shall be converted to units having a uniform
value determined by the Plan Administrator and Trustee. On each Valuation Date,
the net asset value of each Investment Fund shall be determined and the value of
each Participant’s Accounts shall be equal to the number of units in each
Investment Fund multiplied by the net asset value of such Investment Fund.

 

4.06 Trustee’s and Plan Administrator’s Determinations Binding. In determining
the value of the Trust Fund, the Investment Funds and of each Participant’s
Accounts, the Plan Administrator and Trustee shall exercise their best judgment
and all determinations shall be binding upon all Participants and their
Beneficiaries. All allocations shall be deemed to have been made as of the
appropriate Valuation Date regardless of when the allocations are actually made.

 

* * * End of Article IV * * *

 

27



--------------------------------------------------------------------------------

ARTICLE V

DISTRIBUTIONS AND WITHDRAWALS

 

5.01 Distributable Amount. When a Participant’s Accounts become distributable
pursuant to Section 5.02, the distributable amount shall be equal to the
Participant’s vested interest in the Accounts at the time of the distribution.
Distribution shall not be made earlier than the Valuation Date on or next
following the date the Accounts first become distributable pursuant to Section
5.02.

 

5.02 Amount of Distributions/Distributable Events.

 

  (a) If a Participant (i) retires on or after attaining his Normal Retirement
Age, (ii) dies while employed by an Employer or an Affiliate, or (iii)
terminates employment due to Total and Permanent Disability, the full value of
the Participant’s Accounts shall become nonforfeitable and distributable.

 

  (b) If a Participant terminates employment with the Employers and all
Affiliates for any reason other than described in Section 5.02(a), the full
value of all of the Participant’s Accounts, except the Participant’s Matching
Contribution Account, Employer Retirement Contribution Account, Employer
Performance Contribution Account, and Employer Transition Contribution Account,
shall become distributable. If a Participant terminates employment for any
reason after being credited with at least 5 years of Service, the full value of
the Participant’s Matching Contribution Account, Employer Retirement
Contribution Account, Employer Performance Contribution Account, and Employer
Transition Contribution Account shall become distributable. If a Participant
terminates employment for any reason other than as set forth in Section 5.02(a),
with less than 5 years of Service, the vested percentage of the Participant’s
Matching Contribution Account, Employer Retirement Contribution Account,
Employer Performance Contribution Account, and Employer Transition Contribution
Account, as determined from the following schedule (based on his years of
Service as of the date of his termination of employment) shall be distributable:

 

Years of Service

--------------------------------------------------------------------------------

   Vested Percentage


--------------------------------------------------------------------------------

 

Less than 1 year

   0 %

1 year but less than 2 years

   20 %

2 years but less than 3 years

   40 %

3 years but less than 4 years

   60 %

4 years but less than 5 years

   80 %

5 years or more

   100 %

 

If a Participant is 0% vested in the Participant’s Matching Contribution
Account, Employer Retirement Contribution Account, Employer Performance
Contribution Account and Employer Transition Contribution Account as of the
Participant’s termination of employment, a distribution of such 0% vested
interest is deemed to occur on the earlier of: (a) the date the Participant
receives a distribution of the Participant’s entire vested Account, or (b) the
last day of the Accounting Year in which the Participant’s Termination Period
exceeds 5 years.

 

If a Participant terminates employment and receives distribution of the entire
vested balance of the Participant’s Accounts, any nonvested portion of the
Participant’s Matching Contribution Account, Employer Retirement Contribution
Account, Employer Performance Contribution

 

28



--------------------------------------------------------------------------------

Account, and Employer Transition Contribution Account shall be forfeited as of
the time the distribution occurs. Otherwise, the nonvested portion of a
terminated Participant’s Matching Contribution Account, Employer Retirement
Contribution Account, Employer Performance Contribution Account, and Employer
Transition Account will be forfeited as of the end of the Accounting Year in
which his Termination Period exceeds 5 years.

 

5.03 Timing of Distributions. Unless a Participant elects a later distribution,
any benefits that become distributable to the Participant under Section 5.02
shall commence (as soon as reasonably practicable after the Valuation Date on or
next following the occurrence of a distributable event), but in no event later
than 60 days after the end of the Accounting Year in which occurs the latest of:

 

  (i) the Participant’s attainment of Normal Retirement Age;

 

  (ii) the 10th anniversary of the commencement of the Participant’s Plan
participation; or

 

  (iii) his Termination of Employment.

 

If the value of the terminating Participant’s Accounts following his termination
is more than $5,000, payments from such Participant’s Accounts shall not be made
prior to the Participant’s Normal Retirement Age without the written consent of
the Participant obtained within 90 days prior to the Annuity Starting Date.

 

Notwithstanding any provision of the Plan to the contrary, distribution of an
Account of a Participant shall begin no later than the Participant’s Required
Beginning Date.

 

5.04 Form of Distribution. Within the 90 day period ending on an Annuity
Starting Date, a Participant whose Accounts become distributable under Section
5.02 for reasons other than death, may elect to receive the amounts to which he
is entitled under the Plan in one lump sum payment, in cash. A Participant shall
not have the right to receive a distribution in UAPH Stock.

 

Prior to April 1, 2004, a Participant who is a Greenville Union Employee may
elect to receive the amount in his Transfer Account distributed in one or more
of the following forms of payment:

 

  (i) One lump sum payment, in cash;

 

  (ii) In 60, 120 or 180 monthly payments as the Participant elects;

 

  (iii) In 20, 40 or 60 quarterly payments as the Participant elects;

 

  (iv) In 5, 10 or 15 annual payments as the Participant elects;

 

  (v) In monthly payments for the life of the Participant;

 

  (vi) A joint and survivor annuity providing monthly payments for the life of
the Participant with monthly payments of the same amount or 50% of the amount to
the Participant’s Spouse or other Beneficiary for their life.

 

  (vii) In monthly payments for the life of the Participant, with 10 years of
monthly payments guaranteed.

 

29



--------------------------------------------------------------------------------

The forms of payment described in (v), (vi) or (vii) above shall be provided
through the purchase of an annuity from an insurance company.

 

Prior to August 1, 2005, an election by a married Participant who is a
Greenville Union Employee to have the amount in the Participant’s Transfer
Account paid in a form other than described in subparagraph (vi) above, with the
Participant’s Spouse as Beneficiary, shall be effective only with the written
consent of the Participant’s Spouse to the specific form of payment elected and,
if applicable, to a nonspouse Beneficiary. Such consent shall be obtained within
90 days prior to the Annuity Starting Date; acknowledge the effect of the
consent; and be witnessed by a Plan representative or notary public. An election
prior to August 1, 2005 pursuant to this Section may be revoked in its entirety
at any time prior to the Annuity Starting Date. After the revocation, the
Participant may make another election in the form and manner described in this
Section. Prior to August 1, 2005, in the event no election is made and the
Participant is married as of the Participant’s Annuity Starting Date, his
benefit shall be paid as a 50% joint and survivor annuity with the Spouse as
Beneficiary. In all other instances where no effective election is made,
benefits shall be paid as provided in subparagraph (vi) above.

 

Cashout for Accounts Under $1,000 and IRA Rollover Between $1,000 and $5,000.
Notwithstanding any provision of this Section to the contrary, if the value of a
Participant’s Accounts following his termination of employment does not exceed
$5,000 (effective March 28, 2005, $1,000), then the value of the Accounts shall
automatically be paid in a single sum. Effective March 28, 2005 with respect to
an Eligible Rollover Distribution (as defined in Section 5.10) other than a
distribution to an alternate payee or a surviving spouse, the Plan Administrator
shall direct the Trustee to distribute the Participant’s Account in the form of
a lump sum, not later than 60 days after the close of the Plan Year in which the
Participant’s employment terminates for any reason, including death, disability,
or attainment of the Normal Retirement Date, if the Participant’s nonforfeitable
Account (at the time of the distribution) does not exceed $1,000 (including the
Participant’s Rollover Account as of the Participant’s date of distribution).
Effective March 28, 2005, if the Participant’s nonforfeitable Account (at the
time of the distribution) exceeds $1,000 (including the Participant’s Rollover
Account as of the Participant’s date of distribution), but does not exceed
$5,000, the Plan Administrator shall direct the Trustee to (a) establish an
individual retirement account or annuity for the benefit of the Distributee (as
defined in Section 5.10) with a financial institution designated by the Plan
Administrator for this purpose (the “Distributee IRA”), and (b) transfer the
Participant’s nonforfeitable Account (including the Participant’s Rollover
Account as of the Participant’s date of distribution) to the Distributee IRA.
Any such transfer shall be made in accordance with Code ‘ 401(a)(31)(B)(i) and
any applicable Treasury or Department of Labor regulations.

 

With respect to a distribution prior to August 1, 2005, within 90 days prior to
the Annuity Starting Date, a Participant who is a Greenville Union Employee
shall be provided with a written explanation of (i) each form of payment
available, (ii) the respective values of each form of payment the Participant
may elect, (iii) any right of the Participant to defer commencement of his
benefits, (iv) the right of a single Participant to elect a form of payment
other than that set forth in subparagraph (vi) above, and (v) the terms and
conditions under which a married Participant may elect a form of payment other
than that set forth in subparagraph (vii) above with the written consent of the
Participant’s Spouse. For all other Participants, the Participant shall be
provided with a written notice of his right to take distribution of the
Participant’s benefits and of the Participant’s right to defer commencement of
the distribution until Normal Retirement Age no less than thirty (30) and no
more than ninety (90) days prior to the date distribution is to commence. A
Participant must be given at least 30 days from the date the applicable notice
is provided to elect to receive the Participant’s distribution; however, the
Participant may waive any right that the written notice be provided at least 30
days before the Annuity Starting Date as long as the distribution commences more
than 7 days after the notice is provided.

 

30



--------------------------------------------------------------------------------

5.05 Repayment Upon Reentry Into Plan. If a Participant who terminated
employment without being fully vested in all of the Participant’s Employer
contribution Accounts and who received a distribution of the Participant’s
entire vested interest in the Participant’s Plan Accounts is reemployed, the
Participant may repay to the Trust Fund in the “proper form” the amount
previously distributed to the Participant from the Participant’s Accounts;
provided the repayment shall be made before the earlier of (i) the Participant’s
Termination Period exceeding 5 years; or (ii) the end of 5 years after the
Participant’s Reemployment Date. For purposes of this Section, to the extent the
Participant receives a distribution of cash, the term “proper form” means cash.
Repayments shall be invested in the Plan’s Investment Funds in accordance with
the investment election made by the Participant.

 

The amount of the Participant’s Employer contribution Accounts that was
forfeited shall be reinstated effective as of the date of the Participant’s
repayment first by applying current Forfeitures as are necessary to restore the
Accounts to their value as of the date of Forfeiture; and, if the available
forfeitures are insufficient to fully restore value of the Accounts, the
Employer shall pay to the Trustee as an additional contribution to the Plan, the
sums necessary to restore the value of the Accounts.

 

If the Participant does not repay the amount within the period described in this
Section, the nonvested portion of the Participant’s Employer contribution
Accounts shall not be restored.

 

5.06 Payments on Death Prior to Annuity Starting Date. Prior to August 1, 2005,
upon the death of a Participant who is a Greenville Union Employee prior to the
Annuity Starting Date of a distribution pursuant to Section 5.02 (for reasons
other than death), the full value of the Participant’s Accounts shall be applied
to the purchase of an annuity from an insurance company providing monthly
payments to the Participant’s surviving Spouse for the Spouse’s life unless the
Spouse elects to receive the value of the Participant’s Accounts in a single sum
prior to the Annuity Starting Date of the life annuity.

 

Notwithstanding the foregoing, if the Participant is not a Greenville Union
Employee or in the case of a Participant who is a Greenville Union Employee that
has no surviving Spouse or designates a Beneficiary other than the Participant’s
Spouse with proper spousal consent, the value of the Participant’s Accounts
shall be paid to the deceased Participant’s Beneficiary in a single sum.

 

For periods prior to August 1, 2005, each Participant who is a Greenville Union
Employee shall be provided an explanation of the death benefit payable to the
Participant’s Spouse under this Section unless another Beneficiary is
designated, of the Participant’s right to designate a Beneficiary other than a
Spouse and of the effect of such election, of the rights of the Participant’s
Spouse regarding the designation and of the rights of the Participant to revoke
Beneficiary designations. The explanation shall be provided no later than the
latest of (1) the period beginning with the first day of the Accounting Year in
which such Participant attains age 32 and ending with the last day of the
Accounting Year preceding the Accounting Year in which such Participant attains
age 35, (2) a reasonable time after the individual becomes a Participant, (3) a
reasonable time after the death benefit ceases to be fully subsidized, (4) a
reasonable time after Section 401(a)(11) of the Code applies to the Participant,
or (5) a reasonable time after the Participant terminates employment before
reaching age 35.

 

For periods prior to August 1, 2005, notwithstanding any provision of this
Section to the contrary, if, upon the death prior to the Annuity Starting Date
of a Participant who is a Greenville Union Employee,

 

31



--------------------------------------------------------------------------------

the value of such Participant’s Accounts exceeds $5,000, excluding amounts in
the Participant’s Rollover Account, no death benefit payable to a surviving
Spouse under this Section shall commence prior to what would have been the date
of the Participant’s attainment of Normal Retirement Age without the Spouse’s
written consent obtained not earlier than 90 days prior to the Annuity Starting
Date of the death benefits. Prior to August 1, 2005, if the value of such
Participant’s Accounts is $5,000 or less, excluding amounts in the Participant’s
Rollover Account, the death benefit payable under this Section shall
automatically be made in a single sum.

 

If the Plan Administrator, after reasonable inquiry, is unable to determine
whether a Participant’s Spouse or Beneficiary survived the Participant, the Plan
Administrator, in its sole discretion, may conclusively presume that the Spouse
or Beneficiary predeceased the Participant.

 

5.07 In-Service Withdrawals by Participants. A Participant may, while employed
by an Employer or Affiliate, withdraw amounts from the vested portion of the
Participant’s Plan Accounts, provided the withdrawal satisfies the terms and
conditions of this Section. A Participant may apply for an in-service withdrawal
pursuant to administrative procedures established by the Plan Administrator, and
such in-service withdrawal shall be made as soon as reasonably practicable after
the Participant’s application is approved. Any in-service withdrawal shall be
made in cash. A Participant shall not have a right to receive an in-service
withdrawal in UAPH Stock.

 

  (a) General Withdrawal. With respect to the Participant’s After-Tax
Contribution Account and Rollover Account, the Participant may make an
in-service withdrawal of an amount not more than the value of the Account (less
any amount held as security for a loan from the Plan), in a single lump sum cash
payment. The withdrawal may be made only once every Accounting Year.

 

  (b) Hardship Withdrawal. A Participant who has withdrawn all amounts eligible
for in-service withdrawal under Section 5.07(a) may obtain a withdrawal from any
remaining balance the Participant may have in the Participant’s After-Tax
Contribution Account, Transfer Account, Rollover Account, or from the
Participant’s Pre-Tax Contribution Account and the Participant’s interest in the
Plan attributable to pre-tax contributions (elective deferrals) to the Prior
Plan, plus earnings attributable to such contributions accrued prior to January
1, 1989, upon the Participant’s establishment to the satisfaction of the Plan
Administrator that the withdrawal is necessary to alleviate a financial
hardship. A hardship is not available from the Participant’s QNEC/QMAC Account.
For purposes of this Section, financial hardship means an immediate and heavy
financial need of the Participant which cannot be satisfied from other
reasonably available resources on account of:

 

  (i) Medical expenses described in Code § 213(d), incurred by the Participant,
the Participant’s spouse or dependents;

 

  (ii) The payment of tuition and fees, including room and board, for the next
12 months of post-secondary education for the Participant, the Participant’s
spouse or dependents;

 

  (iii) The purchase of the principal residence of the Participant (not
including mortgage payments); or

 

32



--------------------------------------------------------------------------------

  (iv) The need to prevent eviction of the Participant from the Participant’s
principal residence or foreclosure on the mortgage of such principal residence.

 

To obtain a hardship withdrawal, a Participant must certify in the manner
prescribed by the Plan Administrator that the financial hardship cannot be
relieved through (i) insurance, (ii) reasonable liquidation of the Participant’s
assets, (iii) cessation of Pre-Tax Contributions and After-Tax Contributions to
the Plan, (iv) other distributions available to the Participant from this Plan
or other plans of a current of former employer, (v) borrowing from this Plan or
other plans of a current or former employer, or (vi) borrowing from commercial
lenders on reasonable terms.

 

In no event shall a hardship withdrawal exceed the lesser of the amount
necessary to alleviate the financial hardship or the amount described in (i)
below, reduced by the amount described in (ii) below where:

 

  (i) is amount equal to the balance of the Participant’s After-Tax Contribution
Account and Rollover Account plus that portion of the Participant’s Accounts
that consist of elective deferrals and of earnings attributable to such elective
deferrals credited to the Participant’s accounts in a Prior Plan no later than
December 31, 1988; and

 

  (ii) is any part of the amount described in (i) above held as security for a
loan to the Participant pursuant to Article VI.

 

In determining the maximum amount that is eligible for hardship withdrawal, the
Plan Administrator shall apply uniform procedures to adjust the Participant’s
Accounts to reflect unrecognized or unallocated investment losses since the
Valuation Date next preceding the withdrawal. Hardship withdrawals shall be made
first from any balance remaining in the Participant’s After-Tax Contribution
Account, if any, until such Account is exhausted, and then from a Transfer
Account, if any, until such Account is exhausted, then from a Participant’s
Rollover Account, if any, until such Account is exhausted, and thereafter from a
Participant’s Pre-Tax Contribution Account.

 

A hardship withdrawal shall be made in a single lump sum payment of cash and may
occur only once every Accounting Year. Immediately following the withdrawal, a
Participant’s Pre-Tax Contributions and After-Tax Contributions will be
suspended for a period of not less than 6 full calendar months.

 

Notwithstanding the foregoing, no amounts may be withdrawn under this Section
5.07(b), except for elective deferrals and of earnings attributable to such
elective deferrals credited to the Participant’s accounts in a Prior Plan no
later than December 31, 1988 and any amounts transferred from a qualified plan
to the Prior Plan.

 

  (c) Withdrawals After Age 59 1/2. A Participant who has attained age 59½ may
make an in-service withdrawal of an amount not more than the entire vested
balance of his Accounts (less any amount held as security for a loan from the
Plan) in a single lump sum payment in cash. Such a withdrawal may be made only
once every Accounting Year.

 

5.08 Qualified Domestic Relations Orders. Notwithstanding any provisions
contained herein to the contrary, the Plan shall comply with the provisions of a
“qualified domestic relations order” as

 

33



--------------------------------------------------------------------------------

defined in Code § 414(p). Distribution to an alternate payee pursuant to the
terms of a qualified domestic relations order may be made regardless of the
Participant’s age or the earliest date the Participant could begin receiving
benefits under the Plan if the Participant separated from service.

 

5.09 Corporate Change. In the event that the Sponsoring Employer or an Employer
which is an Affiliate that has adopted the Plan (a) disposes of assets used by
such corporation in a trade or business of such corporation to an unrelated
corporation, or (b) disposes of such corporation’s interest in a subsidiary to
an unrelated entity or individual, and if in connection with such event, and
there is a “transfer of assets” within the meaning of Code § 414(l)) on behalf
of an affected Participant (as defined below) from the Plan to a plan qualified
under Code § 401(a) and sponsored or maintained by the purchaser or other
transferee, such affected participant shall not be entitled to a withdrawal or
distribution from the Plan. If the event there is no “transfer of assets”, an
Affected Participant who incurs a “severance from employment” shall be entitled
to a withdrawal or distribution from the Plan.

 

An Affected Participant is (a) in the case of a disposition or of assets (as
described above) a Participant who is an Employee who continues employment with
the corporation acquiring such assets, or (b) in the case of a disposition of
the interest of a subsidiary (as described above) a Participant who is an
Employee who continues employment with such subsidiary.

 

5.10 Direct Rollover. At the election of a “distributee” who is eligible for a
distribution from the Plan that is an “eligible rollover distribution” (within
the meaning of Code § 402), the Employer shall authorize the “direct rollover”
of the amount considered an “eligible rollover distribution” from the Trust Fund
of this Plan to an “eligible retirement plan” (within the meaning of Code §
402). Direct rollovers shall be made in accordance with the procedures
established for conforming to the requirements of Code § 401(a)(31).

 

For purposes of this Section, the following definitions shall apply:

 

  (a) Eligible Rollover Distribution. An eligible rollover distribution is any
distribution of all or any portion of the balance to the credit of the
distributee otherwise due him under the terms of the Plan, except that an
eligible rollover distribution does not include: any distribution that is one
of, a series of substantially equal payments (not less frequently than annually)
made for the life (or life expectancy) of the distributee or the joint lives (or
life expectancies) of the distributee and the distributee’s designated
Beneficiary, or for a specified period of 10 years or more; any distribution to
the extent such distribution is required under Code § 401(a)(9) and any amount
that is distributed on account of hardship. A portion of a distribution shall
not fail to be an eligible rollover distribution merely because the portion
consists of after-tax employee contributions that are not includible in gross
income. However, that portion may be paid only to an individual retirement
account or annuity described in Code § 408(a) or (b), or to a qualified defined
contribution plan described in Code §§ 401(a) or 403(a) that agrees to
separately account for amounts so transferred, including separately accounting
for the portion of the distribution that is includible in gross income and the
portion that is not so includible.

 

  (b) Eligible Retirement Plan. An eligible retirement plan is an individual
retirement account described in Code § 408(a) (other than a ROTH IRA), and
individual retirement annuity described in Code § 408(b), an annuity plan
described in Code § 403(a), or a qualified trust described in Code § 401(a),
that accepts the distributee’s eligible rollover distribution. An eligible
retirement plan shall also mean an annuity contract described in

 

34



--------------------------------------------------------------------------------

Code § 403(b) and an eligible plan under Code § 457(b) which is maintained by a
state, political subdivision of a state, or any agency or instrumentality of a
state or political subdivision of a state and which agrees to separately account
for amounts transferred into such plan from this Plan. The definition of
eligible retirement plan shall also apply in the case of a distribution to a
surviving spouse, or to a spouse or former spouse who is the alternate payee
under a qualified domestic relations order, as defined in Code § 414(p).

 

  (c) Distributee. A distributee includes an Employee or former Employee. In
addition, the Employee’s or former Employee’s surviving spouse and the
Employee’s or former Employee’s spouse or former spouse as the alternate payee
under a qualified domestic relations order, as defined in Code § 414(p), are
distributees with regard to the interest of the spouse or former spouse.

 

  (d) Direct Rollover. A direct rollover is a payment by the plan to the
eligible retirement plan specified by the distributee.

 

5.11 Minimum Distributions. This Section 5.11 shall take precedence over any
inconsistent provisions of the Plan. All distributions required under this
Section 5.11 will be determined and made in accordance with the Treasury
regulations under Code § 401(a)(9).

 

Definitions. The following definitions apply to the determination of a
Participant’s minimum distribution:

 

  (a) 5 Year Rule shall mean that the Participant’s nonforfeitable accrued
benefit will be distributed by December 31 of the calendar year that includes
the 5th anniversary of the Participant’s death.

 

  (b) Designated Beneficiary shall mean the individual who is designated as the
Beneficiary under the Plan and is the designated beneficiary under Code §
401(a)(9) and Treas. Reg. § 1.401(a)(9)-1, Q&A-4.

 

  (c) Distribution Calendar Year (“DCY”) shall mean a calendar year for which a
minimum distribution is required. For distributions beginning before the
Participant’s death, the first DCY is the calendar year immediately preceding
the calendar year which contains the Participant’s Required Beginning Date. For
distributions beginning after the Participant’s death, the first DCY is the
calendar year in which distributions are required to begin. The required minimum
distribution for the Participant’s first DCY will be made on or before the
Participant’s Required Beginning Date. The required minimum distribution for
other DCYs, including the required minimum distribution for the DCY in which the
Participant’s Required Beginning Date occurs, will be made on or before December
31 of that DCY.

 

  (d) Life Expectancy shall mean life expectancy as computed by using the Single
Life Table in Treas. Reg. § 1.401(a)(9)-9.

 

  (e) Participant’s Account Balance shall mean the account balance as of the
last Valuation Date in the calendar year immediately preceding the DCY
(“Valuation Calendar Year”) increased by the amount of any contributions made
and allocated or forfeitures allocated

 

35



--------------------------------------------------------------------------------

to the account balance during the Valuation Calendar Year following the
Valuation Date and decreased by distributions made in the Valuation Calendar
Year following the Valuation Date. The account balance for the Valuation
Calendar Year includes any amounts rolled over or transferred to the Plan either
in the Valuation Calendar Year or in the DCY if distributed or transferred in
the Valuation Calendar Year.

 

Time of Distribution. The Participant’s nonforfeitable accrued benefit will be
distributed, or begin to be distributed, no later than the Participant’s
Required Beginning Date. If a Participant dies before distributions begin, the
Participant’s nonforfeitable accrued benefit will be distributed, or begin to be
distributed, no later than as follows:

 

  (a) If the Participant’s Spouse is the Participant’s sole Designated
Beneficiary, distributions to the spouse will begin by December 31 of the
calendar year immediately following the calendar year in which the Participant
died, or by December 31 of the calendar year in which the Participant would have
attained age 70½, if later, unless the Participant or Beneficiary elects the 5
Year Rule.

 

  (b) If the Participant’s Spouse is not the Participant’s sole Designated
Beneficiary, distributions to the Designated Beneficiary will begin by December
31 of the calendar year immediately following the calendar year in which the
Participant died, unless the Participant or Beneficiary elects the 5 Year Rule.

 

  (c) If there is no Designated Beneficiary as of September 30 of the year
following the year of the Participant’s death, the Participant’s monforfeitable
accrued benefit will be distributed by December 31 of the calendar year that
includes the 5th anniversary of the Participant’s death.

 

  (d) If the Participant’s Spouse is the Participant’s sole Designated
Beneficiary, and the Spouse dies after the Participant but before distributions
to the Spouse begin, distributions will be made as if the Spouse were the
Participant.

 

For purposes of determining when distributions begin, unless subparagraph (d)
applies, distributions are considered to begin on the Participant’s Required
Beginning Date. If subparagraph (d) applies, distributions are considered to
begin on the date distributions are required to begin to the Spouse under
subparagraph (a). If distributions under an annuity purchased from an insurance
company irrevocably commence to the Participant before the Participant’s
Required Beginning Date (or to the Participant’s Spouse before the date
distributions are required to begin to the Spouse), the date distributions are
considered to begin is the date distributions actually commence.

 

Form of Distribution. Unless the Participant’s nonforfeitable accrued benefit is
distributed in the form of an annuity purchased from an insurance company or in
a single sum on or before the Required Beginning Date, distributions will be
made at least as rapidly as the amounts required by the applicable paragraph
below. If the Participant’s nonforfeitable accrued benefit is distributed in the
form of an annuity purchased from an insurance company, distributions will be
made in accordance with the requirements of Code § 401(a)(9) and the Treasury
regulations. If the Participant’s employment has terminated at the time a
distribution is required by this Section 5.11, the Participant or Beneficiary
must receive a distribution in a form permitted by Section 5.04 that is at least
equal to the amount required by this Section 5.11. If the Participant’s
employment has not terminated at the time a distribution is required by this
Section 5.11, the Participant or Beneficiary must receive a distribution in a
form

 

36



--------------------------------------------------------------------------------

permitted by Section 5.07 that is at least equal to the amount required by this
Section 5.11. If Section 5.07 does not allow a distribution prior to the
Participant’s termination of employment or if Section 5.07 does not allow a
distribution that is at least equal to the Participant’s required minimum
distribution, the Plan Administrator shall direct the Trustee to distribute only
the minimum amount required to be distributed by this Section 5.11 to the
employed Participant notwithstanding the provisions of Section 5.07.

 

Required Minimum Distributions During Participant’s Lifetime. During the
Participant’s lifetime, the minimum amount that will be distributed for each DCY
is the lesser of:

 

  (a) the amount determined by dividing the Participant’s account balance by the
distribution period in the Uniform Lifetime Table in Treas. Reg. §
1.401(a)(9)-9, using the Participant’s age as of the Participant’s birthday in
the DCY; or

 

  (b) if the Participant’s sole Designated Beneficiary for the DCY is the
Participant’s Spouse, the amount determined by dividing the Participant’s
account balance by the number in the Joint and Last Survivor Table in Treas.
Reg. § 1.401(a)(9)-9, using the Participant’s and Spouse’s attained ages as of
the Participant’s and Spouse’s birthdays in the DCY.

 

Required minimum distributions will be determined beginning with the first DCY
and up to and including the DCY that includes the Participant’s date of death.

 

Required Minimum Distributions After Participant’s Death. After the
Participant’s death, the minimum amount will be determined based upon whether or
not distributions began prior to death.

 

  (a) Death On or After Distributions Begin.

 

  (1) Participant Survived by Designated Beneficiary. If the Participant dies on
or after the date distributions begin and there is a Designated Beneficiary, the
minimum amount that will be distributed for each DCY after the year of the
Participant’s death is the amount determined by dividing the Participant’s
account balance by the longer of the remaining Life Expectancy of the
Participant or of the remaining Life Expectancy of the Participant’s Designated
Beneficiary (using the oldest Designated Beneficiary, if the Participant has
more than one Designated Beneficiary), determined as follows:

 

  (A) The Participant’s remaining Life Expectancy is calculated using the age of
the Participant in the year of death, reduced by one for each subsequent year.

 

  (B) If the Participant’s Spouse is the Participant’s sole Designated
Beneficiary, the remaining Life Expectancy of the Spouse is calculated for each
DCY after the year of the Participant’s death using the Spouse’s age as of his
or her birthday in that year. For DCYs after the year of the Spouse’s death, the
remaining Life Expectancy of the Spouse is calculated using the age of the
Spouse as of his or her birthday in the calendar year of the Spouse’s death
reduced by one for each subsequent calendar year.

 

37



--------------------------------------------------------------------------------

  (C) If the Participant’s Spouse is not the Participant’s sole Designated
Beneficiary, the Designated Beneficiary’s remaining Life Expectancy is
calculated using his or her age in the year following the year of the
Participant’s death, reduced by one for each subsequent year.

 

  (2) No Designated Beneficiary. If the Participant dies on or after the date
distributions begin and there is no Designated Beneficiary as of September 30 of
the year after the year of the Participant’s death, the minimum amount that will
be distributed for each DCY after the year of the Participant’s death is the
amount determined by dividing the Participant’s account balance by the
Participant’s remaining Life Expectancy calculated using the age of the
Participant in the year of death, reduced by one for each subsequent year.

 

  (b) Death Before Distributions Begin.

 

  (1) Participant Survived by Designated Beneficiary. If the Participant dies
before the date distributions begin and there is a Designated Beneficiary, the
minimum amount that will be distributed for each DCY after the year of the
Participant’s death is the amount determined by dividing the Participant’s
account balance by the remaining Life Expectancy of the Participant’s Designated
Beneficiary, determined as provided in subparagraph (a) above.

 

  (2) No Designated Beneficiary. If the Participant dies before the date
distributions begin and there is no Designated Beneficiary as of September 30 of
the year following the year of the Participant’s death, distribution of the
Participant’s nonforfeitable accrued benefit will be completed by December 31 of
the calendar year that includes the 5th anniversary of the Participant’s death.

 

  (3) Death of Spouse Before Distributions to Spouse Are Required to Begin. If
the Participant dies before the date distributions begin, the Participant’s
Spouse is the Participant’s sole Designated Beneficiary, and the Spouse dies
before distributions are required to begin to the spouse, this subparagraph (b)
will apply as if the Spouse were the Participant.

 

5 Year Rule. Participants or Beneficiaries may elect on an individual basis
whether the 5 Year Rule or the life expectancy rule of the Plan applies to
distributions after the death of a Participant who has a Designated Beneficiary.
The election must be made no later than the earlier of September 30 of the
calendar year in which distribution would be required to begin, or by September
30 of the calendar year which contains the 5th anniversary of the Participant’s
(or, if applicable, Spouse’s) death. If neither the Participant nor the
Beneficiary makes an election under this paragraph, distributions will be made
as described above.

 

A Designated Beneficiary who is receiving payments under the 5 Year Rule may
make a new election to receive payments under the life expectancy rule until
December 31, 2003, provided that all amounts that would have been required to be
distributed under the life expectancy rule for all DCYs before 2004 are
distributed by the earlier of December 31, 2003, or the end of the 5 year
period.

 

* * * End of Article V * * *

 

38



--------------------------------------------------------------------------------

ARTICLE VI

PLAN LOANS

 

6.01 Loans. A Participant who is actively employed by an Employer, may, in
accordance with uniform procedures established by the Plan Administrator,
request a loan from the Trust Fund on and after the Date of Transfer. The loan
must meet the terms and conditions specified in this Article and in any separate
written loan policy approved by the Plan Administrator (which shall be
incorporated as part of the Plan by reference).

 

6.02 Amount and Frequency of Loans. No more than 1 loan to any Participant may
be outstanding at one time. No loan shall be granted for less than $1,000. The
maximum permissible loan shall not exceed the lesser of:

 

  (a) One-half of the vested amount of the Participant’s Accounts under the
Plan; or

 

  (b) $50,000 minus the excess of the Participant’s highest outstanding loan
balance during the 12 month period ending on the day before a loan is granted,
over the outstanding balance of the loans granted.

 

6.03 Term of Loan. All loans shall be repaid within a period not to exceed 5
years. Loans used to purchase a principal residence of a Participant may provide
for repayment over a period of time not to exceed 10 years. Each loan must
provide for substantially level amortization of the loan with payments made not
less frequently than quarterly.

 

6.04 Interest Rate. Interest on any loan shall be based on a reasonable rate
determined by the Plan Administrator commensurate with the interest rates
charged by persons in the business of lending money for loans which would be
made under similar circumstances.

 

6.05 Promissory Note and Security. Loans shall be evidenced by a promissory
note, and the note shall be held by the Trustee as an asset of the Trust Fund in
a segregated account applicable to the Participant to whom the loan is granted.
The loan shall be secured by the Participant’s Plan Accounts up to 50% of the
vested value of the Participant’s Accounts as of the time of the loan. If the
Participant is married and included in a unit of collective bargaining, the
participant’s spouse must consent, in writing, to use of the Participant’s
Accounts as security for the loan not more than 90 days before the loan. The
consent shall acknowledge its effect and be witnessed by a Plan representative
or notary public.

 

6.06 Loan Proceeds. Loan proceeds shall be taken from a Participant’s Plan
Accounts in the following order:

 

  (1) Pre-Tax Contribution Account;

 

  (2) Matching Contribution Account, Transfer Account and employer matching
contributions to a Prior Plan, plus earnings attributable to the matching
contributions;

 

  (3) Employer Retirement Contribution Account;

 

  (4) Employer Performance Contribution Account;

 

  (5) Employer Transition Contribution Account;

 

39



--------------------------------------------------------------------------------

  (6) Rollover Account;

 

  (7) After-Tax Contribution Account; and

 

  (8) QNEC/QMAC Account.

 

The investment funds of the Account from which loan proceeds are last taken
shall be reduced in proportion to the Account’s investment in each investment
fund, except that loan proceeds shall not be taken from any investments in UAPH
Stock.

 

Payments of loan principal shall reduce the outstanding balance of the loan.
Principal and interest payments shall be credited to the Participant’s Plan
Accounts in reverse order from which loan proceeds were taken until principal
payments equal the amount of the proceeds taken from the respective Accounts.

 

6.07 Loan Payments. Repayment of a loan shall be made by payroll deduction;
provided, however, that loan repayments may be suspended under the Plan as
permitted under Code § 414(u)(4). A Participant may prepay the principal of an
outstanding loan in full at any time, without penalty. In the event of the
termination of employment of the Participant with the Employers and all
Affiliates prior to the time a loan is fully repaid, the balance of the loan
shall become immediately due and payable, and if not repaid by the Participant
within 60 days of termination of employment, payment shall be made by reduction
of the Participant’s Accounts held as security for the loan before making any
distribution. Other than in the case of an in-service withdrawal described in
Section 5.07, loan principal and interest shall be repaid prior to or at the
time a distribution is made.

 

6.08 Loan Application Procedure. A Participant may apply for a loan in
accordance with administrative procedures established by the Plan Administrator.
The application must set forth the loan amount requested, the purpose of the
loan, the term over which the loan is to be repaid, and other information as the
Plan Administrator may, in its discretion, request. The loan application will
also be accompanied any other documents necessary to complete the processing of
the loan. Upon receipt of a completed loan application, the Plan Administrator,
or its designee, will approve or deny the loan application based upon the
conditions described in this Article and other standards the Plan Administrator
may prescribe, applied uniformly and without discrimination among all
applicants. The Plan Administrator, or its designee, shall notify the applicant
of approval or denial of the loan. A reasonable and uniform fee may be imposed
for the processing of a loan application and/or administration of a loan by the
Plan. As evidence of a loan, a Participant shall be provided with a promissory
note and truth-in-lending disclosure documents.

 

6.09 Default. If a Participant should be in default on a Plan loan for a period
of more than 90 days from the due date for loan payment, the entire amount of
unpaid principal and accrued interest shall immediately become due and payable.
Without further action or notice to the Participant, the Plan Administrator may
reduce the Participant’s Accounts by the lesser of the total amount due and
payable or the amount of the Accounts pledged as security for the loan, but not
before a distributable event occurs under the Plan. If the action does not fully
repay the loan, the Administrator may take such other action as may be necessary
or appropriate to secure repayment.

 

* * * End of Article VI * * *

 

40



--------------------------------------------------------------------------------

ARTICLE VII

ADMINISTRATION

 

7.01 Allocation of Responsibility. The Trustee and the Plan Administrator shall
be named fiduciaries. The Plan Administrator and every other person required by
law to be bonded shall have a fidelity bond procured by the Plan Administrator
to the extent and amount required by law. The premiums for such bonds shall be
expenses of the Plan. Each person employed by the Plan and each investment
manager shall be entitled to receive reasonable compensation for services
rendered and to payment from the trust fund. No person receiving full-time pay
from any employer or association of employers whose employees are Participants
shall receive compensation from the Plan except for reimbursement of proper
expenses.

 

7.02 Powers and Duties of the Plan Administrator. The Plan shall be administered
by the Plan Administrator. The Plan Administrator shall adopt rules governing
its procedures. Any person claiming a benefit must promptly furnish the Plan
Administrator or its designated agent any necessary documents, evidence or
information. Such person must sign any documents the Plan Administrator or its
designated agent may reasonably require before any benefits are paid.

 

The Plan Administrator shall have full and complete authority, responsibility
and control over the management, administration and operation of the Plan and
Trust fund, including but not limited to, the sole and absolute discretion to
(i) construe and interpret the Plan, (ii) decide all questions of eligibility to
participate in the Plan, (iii) determine the amount, manner and time of payment
of any benefits to any Participant, Beneficiary or other person, such
constructions, interpretations, decisions, and determinations to be conclusive
and binding. Benefits under this Plan will be paid only if the Plan
Administrator decides in its discretion that the applicant in entitled to them.
The Plan Administrator shall exercise all of its powers and duties under the
Plan in good faith discretion and in a uniform and nondiscriminatory manner. Any
interpretation, determination, or other action of the Plan Administrator shall
be subject to review only if it is arbitrary and capricious or otherwise an
abuse of discretion.

 

Notwithstanding any other provisions of the Plan, any action, determination or
notice required of the Plan Administrator may be done by a designee of the Plan
Administrator.

 

7.03 Claims Procedure. The Plan Administrator shall rely on the records of the
Employer with respect to any and all factual matters dealing with the employment
of an Employee or Participant. The Plan Administrator shall resolve any factual
disputes. The Plan Administrator shall interpret the Plan and shall determine
all questions arising in the administration, interpretation and application of
the Plan. All determinations shall be final and binding, except to the extent
that they are appealed under the following claims procedure. The following
claims procedure shall apply for all claims except that, to the extent required
by law and to the extent the Plan Administrator is ruling on a claim for
disability benefits, the Plan will follow, with respect to that claim, claims
procedures required by law for plans providing disability benefits.

 

Claim Denial. The Plan Administrator shall furnish a notice to any Participant
or to any Beneficiary whose claim for benefits under the Plan has been denied
within 90 days from receipt of the claim. This 90-day period may be extended if
special circumstances require an extension, provided that the time period cannot
exceed a total of 180 days from the Plan’s receipt of the Participant’s (or
Beneficiary’s) claim and the written notice of the extension is provided before
the expiration date of the initial 90-day claim period. If an extension is
required, the Plan Administrator shall provide a written notice of the extension
that contains the expiration date of the initial 90-day claim period, the
special circumstances that require an extension, and the date by which the Plan
Administrator expects to render its benefits determination.

 

41



--------------------------------------------------------------------------------

The Plan Administrator’s claim denial notice shall set forth:

 

  (a) the specific reason or reasons for the denial;

 

  (b) specific references to pertinent Plan provisions on which the denial is
based;

 

  (c) a description of any additional material or information necessary for the
Participant or Beneficiary to perfect the claim and an explanation of why the
material or information is necessary; and

 

  (d) an explanation of the Plan’s claims review procedure describing the steps
to be taken by a Participant or Beneficiary who wishes to submit his or her
claim for review, including any applicable time limits, and a statement of the
Participant’s or Beneficiary’s right to bring a civil action under ERISA §
502(a) if the claim is denied on review.

 

A Participant or Beneficiary who wishes to appeal the adverse determination must
request a review in writing to the Plan Administrator within 60 days after the
appealing Participant or Beneficiary received the denial of benefits.

 

Review Procedure. A Participant or Beneficiary appealing a denial of benefits
(or the authorized representative of the Participant or Beneficiary) shall be
entitled to:

 

  (a) submit in writing any comments, documents, records and other information
relating to the claim and request a review.

 

  (b) review pertinent Plan documents.

 

  (c) upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant to the claim. A document,
record, or other information shall be considered relevant to the claim if such
document, record, or other information (i) was relied upon in making the benefit
determination, (ii) was submitted, considered, or generated in the course of
making the benefit determination, without regard to whether such document,
record, or other information was relied upon in making the benefit
determination, or (iii) demonstrates compliance with the administrative
processes and safeguards designed to ensure and verify that benefit claim
determinations are made in accordance with the Plan and that, where appropriate,
the Plan provisions have been applied consistently with respect to similarly
situated Participants or Beneficiaries.

 

The Plan Administrator shall reexamine all facts related to the appeal and make
a final determination as to whether the denial of benefits is justified under
the circumstances.

 

Decision on Review. The decision on review of a denied claim shall be made in
the following manner:

 

  (a) The decision on review shall be made by the Plan Administrator, who may in
its discretion hold a hearing on the denied claim. The Plan Administrator shall
make its decision solely on the basis of the written record, including documents
and written

 

42



--------------------------------------------------------------------------------

materials submitted by the Participant or Beneficiary (or the authorized
representative of the Participant or Beneficiary). The Administrator shall make
its decision promptly, which shall ordinarily be not later than 60 days after
the Plan’s receipt of the request for review, unless special circumstances (such
as the need to hold a hearing) require an extension of time for processing. In
that case a decision shall be rendered as soon as possible, but not later than
120 days after receipt of the request for review. If an extension of time is
required due to special circumstances, the Plan Administrator will provide
written notice of the extension to the Participant or Beneficiary prior to the
time the extension commences, stating the special circumstances requiring the
extension and the date by which a final decision is expected.

 

  (b) The decision on review shall be in writing, written in a manner calculated
to be understood by the Participant or Beneficiary. If the claim is denied, the
written notice shall include specific reasons for the decision, specific
references to the pertinent Plan provisions on which the decision is based, a
statement of the Participant’s or Beneficiary’s right to bring an action under
ERISA § 502(a), and a statement that the Participant or Beneficiary is entitled
to receive, upon request and free of charge, reasonable access to, and copies
of, all documents, records and other information relevant to the claimant’s
claim for benefits. A document, record, or other information shall be considered
relevant to the claim if such document, record, or other information (i) was
relied upon in making the benefit determination, (ii) was submitted, considered,
or generated in the course of making the benefit determination, without regard
to whether such document, record, or other information was relied upon in making
the benefit determination, or (iii) demonstrates compliance with the
administrative processes and safeguards designed to ensure and verify that
benefit claim determinations are made in accordance with the Plan and that,
where appropriate, the Plan provisions have been applied consistently with
respect to similarly situated claimants.

 

  (c) The Administrator’s decision on review shall be final. In the event the
decision on review is not provided to the Participant or Beneficiary within the
time required, the claim shall be deemed denied on review.

 

7.04 Plan Administrator. The general administration of the Plan and the
responsibility for carrying out its provisions shall be placed in a Plan
Administrator appointed by the Sponsoring Employer and serving at the discretion
of the latter. A Plan Administrator may resign by notice, in writing, delivered
to the Sponsoring Employer, such resignation to become effective no earlier than
the date of the written notice.

 

A Plan Administrator may be removed by the Sponsoring Employer by delivery of
written notice of removal effective as of the date specified thereon or upon
delivery to the Plan Administrator if no date is specified.

 

Upon resignation or removal of a Plan Administrator, the Sponsoring Employer may
appoint a successor, in writing. If no successor is appointed, the Sponsoring
Employer shall be the Plan Administrator.

 

7.05 Payment of Expenses. All expenses of administration of the Plan shall be
paid out of the Trust Fund, unless paid by the Employer.

 

43



--------------------------------------------------------------------------------

7.06 Beneficiary Designation. Each Participant shall, in accordance with
procedures designated by the Plan Administrator from time to time, designate the
Beneficiaries and contingent Beneficiaries to whom the Participant’s
distributable amount shall be paid in the event of the Participant’s death. A
Beneficiary designation may be changed by the Participant at any time and
without the consent of any previously designated Beneficiary; however, if the
Participant is married, the Participant’s Spouse shall be the Beneficiary
designated to receive the benefits payable on behalf of the Participant under
the Plan unless the Participant’s Spouse has consented to the designation of a
different Beneficiary. To be effective, the Spouse’s consent must be in writing,
witnessed by a notary public, filed with the Plan Administrator, and properly
completed. An election shall be effective only as to the Spouse who signed the
election.

 

* * * End of Article VII * * *

 

44



--------------------------------------------------------------------------------

ARTICLE VIII

INVESTMENT IN UAPH STOCK

 

8.01 Participant Direction into UAPH Stock. Participants (other than Section 16
Insiders) shall be permitted to direct the investment of their Accounts into
UAPH Stock. Up to 100% of the Plan’s assets may be invested in UAPH Stock.
Section 16 Insiders may not purchase or sell UAPH Stock in the Plan. A Section
16 Insider is an individual who is subject to the requirements of Section 16 of
the Securities Exchange Act of 1934, as amended, and the rule and regulations
thereunder. If a Participant becomes a Section 16 Insider when the Participant’s
Account is invested in UAPH Stock, the Participant will not be permitted to
purchase any additional shares of UAPH Stock, however, the Participant will be
permitted to sell the shares of UAPH Stock allocated to the Participant’s
Account, subject to the UAPH Insider Trading Policy, the UAPH Supplemental
Insider Trading Policy, and the permission of the Legal Department of UAPH.

 

8.02 Limitations on Ability to Invest in or Dispose of Investment In UAPH Stock
for UAP Insiders Who Are Not Section 16 Insiders. Participants who are subject
to the UAPH Supplemental Insider Trading Policy of UAP Holding Corp. (“UAP
Insiders”) are not permitted to engage in certain transactions in the Plan that
are deemed to be purchases or sales of UAPH Stock or other securities of UAPH
(collectively, “UAP Securities”) without the express permission of a member of
the UAPH Legal Department. UAP Insiders include all executive officers,
directors and other employees designated from time to time as Insiders by the
UAPH General Counsel. Participants will be notified if they are designated as a
UAP Insider. Specifically, without permission, a UAP Insider may not, with
respect to the Plan:

 

  •   transfer into or out of UAPH Stock,

 

  •   borrow money from the Participant’s Account in the Plan to the extent the
Trustee would be required to sell shares of UAPH Stock in order to fund the
loan,

 

  •   prepay a loan from the Plan to the extent the prepayment would result in
purchase of UAPH Stock with the prepayment,

 

  •   increase or decrease the percentage of current contributions being
invested in UAPH Stock,

 

  •   request an in-service distribution to the extent the Trustee would be
required to sell shares of UAPH Stock in order to process the distribution, or

 

  •   request a distribution upon termination of service to the extent the
Trustee would be required to sell shares of UAPH Stock in order to process the
distribution.

 

A UAP Insider who is not a Section 16 Insider is permitted to direct the
investment of the Participant’s current contributions to the Plan into UAPH
Stock without requesting permission.

 

Additional Restrictions on UAP Insiders. Because of the greater access UAP
Insiders have to sensitive information about the Sponsoring Employer and UAPH,
even though they may not believe that they possess Inside Information at a
certain time, Insiders are subject to the additional trading restrictions and
pre-clearance policies to avoid even the appearance of an improper transaction
and to provide some uniformity to the definition of Inside Information among
Insiders.

 

  •   Window Period. UAP Insiders can only buy or sell UAPH Stock during a
“window period.” The window period opens, and trading may occur, beginning of
the third day after financial results for the most recently completed fiscal
period have been publicly disclosed. The window period closes, and trading must
cease, beginning on the 21st business day after

 

45



--------------------------------------------------------------------------------

the window opens. The General Counsel’s office will advise UAP Insiders when
these window periods are open on a quarterly basis. However, even during the
window period, UAP Insiders who believe that they are aware of Inside
Information that has not been made public are prohibited from trading in UAP
Securities. In addition, the General Counsel may, upon notice to all UAP
Insiders, close the trading window at other times when it would be inadvisable
for UAP Insiders to trade.

 

  •   Pre-Clearance. All transactions by UAP Insiders in UAP Securities (other
than transactions pursuant to certain pre-cleared contracts, instructions and
plans) must be pre-cleared by the UAPH General Counsel. If a UAP Insider is
advised that the trade may occur, the UAP Insider may proceed with the proposed
transaction. A response by the General Counsel that a trade may occur in
compliance with this Supplemental Insider Trading Policy is effective from the
time of the response until the end of trading on the next succeeding business
day, unless the Insider is otherwise advised by the General Counsel prior to
trading. If the UAP Insider is advised that the trade may not occur, the Insider
may not effect the proposed transaction. To avoid signaling to others that
something non-public and material is happening with respect to the UAPH, the UAP
Insider should keep this response entirely confidential. Such confidentiality
will be easier to maintain if the UAP Insider goes through the required
pre-clearance procedures prior to discussing a proposed trade with others
(including the Insider’s broker). If the UAP Insider talks to others first and
then gets a response that the trade cannot be made, the UAP Insider will be in
the position of having to provide an explanation for the Insider’s change of
mind. To further minimize such potential signaling issues, the UAP Insider
should avoid divulging the existence and nature of these pre-clearance
procedures to anyone who is not subject to this Supplemental Insider Trading
Policy – especially to those employed in the securities industry. A favorable
response to a trading inquiry from the General Counsel should not be interpreted
as approval by the Employer or UAPH of the advisability of the proposed trade or
of its compliance with other applicable policies, laws and regulations,
including this Supplemental Insider Trading Policy. Obtaining clearance from the
designated officer does not guarantee your compliance with the “insider trading”
laws. A UAP Insider must refrain from trading in UAP Securities if the UAP
Insider possesses Inside Information, regardless of whether the UAP Insider has
obtained clearance.

 

  •   Retirement Plan Blackout Period. Except as provided below, no director or
executive officer of UAPH may acquire or transfer UAP Securities at any time
when a “blackout period” (a temporary suspension of securities transactions as
defined in Regulation BTR issued by the SEC) is in effect with respect to UAPH
Stock held in a Sponsoring Employer or UAPH retirement plan that provides
individual accounts for each participant, including the Plan. This restriction
applies to UAP Securities held directly by the director or executive officer, or
held by others (such as a family member or a trust) if the director or executive
officer has a pecuniary interest in such securities. This restriction does not,
however, apply to UAP Securities that were not acquired in connection with
service or employment as a director or executive officer, or to certain types of
transactions specified in Regulation BTR. Nevertheless, because of the
complexity of the issues involved, all volitional transactions by directors or
executive officers involving UAP Securities during a “blackout period”
(including exercises of options) must be pre-cleared with the General Counsel.

 

  •   Hardship Trades. The General Counsel may, on a case-by-case basis,
authorize trading in UAP Securities during a closed window period due to
financial hardship or other hardships only

 

46



--------------------------------------------------------------------------------

after: (a) the person trading has notified the General Counsel in writing of the
circumstances of the hardship and the amount and nature of the proposed
trade(s), (b) the person trading has certified to the General Counsel in writing
no earlier than two business days prior to the proposed trade(s) that he or she
is not in possession of Inside Information concerning UAPH; and (c) the General
Counsel has approved the trade(s) and has certified such approval in writing.

 

  •   No Obligation to Approve Trades. The existence of the foregoing approval
procedures does not in any way obligate the General Counsel to approve any
trades requested by hardship applicants. The General Counsel may reject any
trading requests at the General Counsel’s sole discretion.

 

8.03 UAPH Insider Trading Policy. The Insider Trading Policy of UAP Holding
Corp. applies to all employees, directors, and officers of UAPH and its related
entities. The policy applies to transactions in UAP Securities (including stock
options to purchase stock or other securities convertible into or exchangeable
for shares of stock). Also, in the course of a Participant’s business
relationships with other companies on behalf of the Sponsoring Employer or UAPH,
such as customers and other business partners, a Participant may receive
significant material non-public information regarding other companies. The
Insider Trading Policy of UAP Holding Corp. applies equally to disclosure of,
and trading in securities based on, information related to such other companies.

 

General Prohibition on Insider Trading and Certain Definitions.

 

  •   General Prohibition Against Insider Trading. If a Participant become aware
of Inside Information (as defined below) about a company, the Participant should
refrain from trading in that company’s securities until the Participant knows
that such information has been disseminated to the public. These policies apply
even if the Participant wants to make the proposed purchase or sale for reasons
having nothing to do with the Participant’s possession of Inside Information,
such as the Participant’s desire to raise money for unanticipated expenditures.

 

  •   General Prohibition Against “Tipping.” It is inappropriate, and illegal,
for a person in possession of Inside Information to provide other people with
such information or to recommend that they buy or sell securities. This is
called “tipping” by securities regulators and can result in punishment of both
the tipper and tippee. If a Participant becomes aware of Inside Information
about a company, the Participant should refrain from advising anyone else to
trade in that company’s securities (even if the Participant does not actually
disclose the information behind the advice) or otherwise communicating the
Inside Information to any unauthorized person until the Participant know that
such information has been disseminated to the public.

 

  •   Definition of “Public” Information. As a general rule, information can be
considered “public” at the beginning of the third full business day after it has
been broadly disseminated via a press release carried by a major newswire, an
SEC filing, a conference call that is publicly announced and made accessible to
the public, or other means designed to provide broad dissemination.

 

47



--------------------------------------------------------------------------------

  •   Definition of Inside Information. As a practical matter, it is sometimes
difficult to determine whether a person is aware of material non-public
information (“Inside Information”). The key to determining if non-public
information constitutes Inside Information is whether that information, if
disseminated to the public, would be likely to affect the market price of the
company’s stock or would be likely to be considered important by investors who
are considering trading in that company’s stock. Both positive and negative
information about a company may constitute Inside Information.

 

Although by no means an all inclusive list, examples of potential Inside
Information include:

 

  •   revenue, earnings or other operating or financial results;

 

  •   projections of future earnings or losses;

 

  •   developments with respect to new products, customers or suppliers;

 

  •   regulatory developments affecting a company or its existing or future
major products;

 

  •   research results or achievements;

 

  •   acquisitions, divestitures, or mergers, sales or purchases of major assets
or products, or the formation or dissolution of major joint ventures;

 

  •   sales of debt or equity securities or other major financial transactions;

 

  •   changes in control or management;

 

  •   changes in auditors;

 

  •   acquisition of new contracts or the cancellation of contracts;

 

  •   tender offers;

 

  •   write-offs;

 

  •   litigation or governmental investigations;

 

  •   events regarding UAP Securities, such as dividends, declaration of a stock
split or repurchase plans.

 

The above list is only illustrative; many other types of information may be
considered “material” depending on the circumstances. Courts have found a wide
range of information to be material and the materiality of particular
information is subject to reassessment on a regular basis.

 

  •   Avoid Speculation and Other Similar Practices. Purchases of UAP Securities
should be made as long-term investments. A Participant should not engage in
short selling of UAP Securities or in other speculative trading of UAP
Securities, including writing or trading in options, warrants, puts and calls on
UAP Securities. In addition, the Sponsoring Employer and UAPH encourage
employees to avoid frequent trading in UAP Securities, because frequent trading
also may give the appearance, in hindsight, that such sales were based on Inside
Information.

 

  •   Responsibility for Family Members. The Insider Trading Policy applies to
the Participant’s family members and others living in the Participant’s
household. Employees are expected to be responsible for the compliance of their
immediate family and personal household and, as described above, Participants
should not “tip” Inside Information to family members, or anybody else.

 

48



--------------------------------------------------------------------------------

  •   What May Happen. Even if a Participant in fact possesses no non-public
information, if the Participant buys or sells UAP Securities shortly before an
event that affects their market price, the Participant may be investigated by
the SEC, the Justice Department, NASD, or others. The same is true if such a
purchase or sale is undertaken by one of the Participant’s friends, relatives or
work associates. Defending against such a charge is very difficult, expensive
and embarrassing for both the Participant and for UAPH. Although it is
impossible to assure that a Participant’s trading in UAP Securities will not
occur shortly before such a price change, it is very important that Participants
strive to avoid even an appearance that they might have traded while in
possession of Inside Information.

 

  •   Penalties. Trading on Inside Information or aiding and abetting such
trading is a crime. Penalties may include treble damages (3 times the profit
made or loss avoided), fines of up to $5 million and even imprisonment for up to
20 years. In addition, if a Participant violate this Insider Trading Policy, the
Employer may take any disciplinary action that it determines to be appropriate,
up to and including termination of the Participant’s employment for cause.

 

  •   Transactions Evaluated with the Benefit of Hindsight. Securities
transactions that become the subject of scrutiny (by the SEC, the Justice
Department, or another regulatory or judicial body), will be viewed
after-the-fact with the benefit of hindsight. As a result, before engaging in
any transaction, a Participant should carefully consider how the transaction may
be construed in hindsight. This is particularly true where the Participant may
have non-public information that the Participant does not consider to be
material, but which others, including law enforcement, regulators or courts, may
consider to be material.

 

8.04 Voting and Exercise of Rights. The Sponsoring Employer has authorized the
Trustee to permit Participants (other than Section 16 Insiders) to direct the
investment of their Accounts in UAPH Stock. A Participant is entitled to direct
the exercise of voting rights or other rights with respect to shares of UAPH
Stock allocated to the Participant’s Accounts according to the procedures
contained in the Trust.

 

  (a) Participant’s Exercise of Voting Rights. The Employer or its designee
shall provide to each Participant who owns UAPH Stock through the Plan materials
pertaining to the exercise of such rights which contain all of the information
provided to stockholders. A Participant shall have the opportunity to exercise
any such rights within the same time period as other owners of UAPH Stock.
Before each annual or special stockholders’ meeting of UAP Holding Corp., the
Trustee shall furnish to each Participant whose Account is invested in UAPH
Stock, a copy of the proxy solicitation material, together with a form
requesting confidential instructions on how UAPH Stock is to be voted. Upon
timely receipt of such instructions, the Trustee shall vote the UAPH Stock as
instructed, to the extent possible. The instructions received by the Trustee
from Participants shall be held by the Trustee in confidence and shall not be
divulged or released to any person, including officers or employees of any
corporation whose stock is being voted, or any Affiliate thereof. On each
matter, the Trustee shall vote UAPH Stock for which it has not received timely
instructions on such matter in the same proportion as UAPH Stock for which it
has received timely instruction on such matter. The Employer and the Trustee
shall take all necessary steps to protect the confidentiality of voting and
other decisions made by Participants with respect to UAPH Stock held in their
Plan Accounts.

 

49



--------------------------------------------------------------------------------

  (b) Participant Exercise of Other Rights. Each Participant is entitled to
direct the Trustee to exercise any other rights in UAPH Stock allocated to the
Participant’s Account. Without limiting the generality of the foregoing, each
Participant shall have the right, to the extent of shares of UAPH Stock
allocated to the Participant’s Account, to direct the Trustee in writing as to
the manner in which to respond to a tender or exchange offer with respect to
such UAPH Stock. The Trustee shall utilize its best efforts to timely distribute
or cause to be distributed to each Participant such information as is
distributed generally to holders of UAPH Stock in connection with any such
tender or exchange offer, together with a form requesting confidential
instructions on how to respond to such tender or exchange offer. Such form shall
provide a means for the Participant to instruct the Trustee to tender or not to
tender, or to exchange or not exchange the shares as to which the Participant
has the right of direction. Upon timely receipt of such written direction, the
Trustee shall respond as directed with respect to the UAPH Stock over which the
Participant has the right of direction. The directions received by the Trustee
from Participants shall be held by the Trustee in confidence and shall not be
divulged or released to any person, including officers or employees of the
corporation whose stock is the subject of the tender or exchange offer, or any
Affiliate thereof. If the Trustee shall not have received timely written
direction from a Participant as to the manner in which to respond to such a
tender or exchange offer, the Trustee shall not tender or exchange any such UAPH
Stock with respect to which such Participant has the right of direction.

 

8.05 Valuation of UAPH Stock. When it is necessary to value UAPH Stock held by
the Plan, the value will be the current fair market value of the UAPH Stock,
determined in accordance with applicable legal requirements. If UAPH Stock is
publicly traded, its fair market value will be based on the most recent closing
price in public trading, as reported in The Wall Street Journal or any other
publication of general circulation designated by the Sponsoring Employer, unless
another method of valuation is required by the standards applicable to prudent
fiduciaries. If UAPH Stock cannot be valued on the basis of its closing price in
recent public trading, its fair market value will be determined by an
independent appraisal. The Sponsoring Employer shall comply with the
requirements under Code § 401(a)(28)(C) in selecting an independent appraiser.
In performing an appraisal, the independent appraiser selected shall comply with
all requirements under Code § 401(a)(28)(C), under ERISA § 3(18), and under
regulations promulgated under either of these two statutory provisions. The
determination of fair market value of UAPH Stock by such an appraisal shall be
binding on all parties interested in the Plan and may be relied upon by the
Trustee.

 

8.06 Accounting for Employer Securities. All UAPH Stock held by the Trustee
shall be allocated to Accounts and accounted for using the number of shares held
in a particular Account, not according to the value of the shares.

 

8.07 Allocation of Dividends. Any cash dividends received by the Trustee shall
be allocated as of each Valuation Date in the same proportion as the UAPH Stock
are held in the Participants’ Accounts. Any securities received by the Trustee
as a stock split or dividend or as a result of reorganization or other
recapitalization shall be allocated as of each Valuation Date in the same
proportion as the UAPH Stock is held in the Participants’ Accounts. In the event
any rights, warrants or options are issued on common shares or other securities
held in the Trust, the Trustees shall exercise them for the acquisition of
additional investments to the extent that cash is then available and the
investment is deemed prudent.

 

* * * End of Article VIII * * *

 

50



--------------------------------------------------------------------------------

ARTICLE IX

THE TRUST FUND AND THE TRUSTEE

 

9.01 Trust Agreement. The Sponsoring Employer has entered into a Trust Agreement
with the Trustee to hold the funds set aside pursuant to this Plan.

 

9.02 Separate Investment Funds. At the direction of the Sponsoring Employer, the
Trustee may establish one or more investment funds within the Trust Fund. The
investment earnings (or losses) of the separate investment funds shall be
allocated to the Participants’ Accounts invested in the funds pursuant to the
terms of the Plan.

 

9.03 Non-Reversion; Exclusive Benefit Clause. The Trust Fund shall be received,
held in Trust and disbursed by the Trustee in accordance with the provisions of
the Trust Agreement and this Plan. Except as specifically provided otherwise
herein, no part of the Trust Fund shall be used for or diverted to purposes
other than for the exclusive benefit of Participants or their Beneficiaries
under this Plan. No person shall have any interest in, or right to, the Trust
Fund or any part thereof, except as specifically provided for in this Plan or
the Trust Agreement. Notwithstanding the above, nothing in this Section nor the
Plan shall preclude the Trustee from complying with a “qualified domestic
relations order” as defined in Code § 414(p). This Section shall not apply to
any offset of the Participant’s Account equal to an amount that the Participant
is ordered or required to pay pursuant to a judgment, order, or decree issued,
or a settlement agreement entered into, if:

 

  (a) the order or requirement to pay arises:

 

  (i) under a judgment of conviction of a crime involving the Plan, or

 

  (ii) under a civil judgment, including a consent decree, entered by a court in
an action brought in connection with a violation (or an alleged violation) of
the fiduciary responsibility requirements of Title I of ERISA, and

 

  (b) the judgment, order, decree or settlement agreement expressly provides for
the offset of all or a part of the amount ordered or required to be paid to the
Plan against the Participant’s Accounts under the Plan.

 

9.04 Trust Agreement Part of Plan. The Trust Agreement shall be deemed to form a
part of the Plan and the rights of Participants or others under this Plan shall
be subject to the provisions of the Trust Agreement.

 

* * * End of Article IX * * *

 

51



--------------------------------------------------------------------------------

ARTICLE X

AMENDMENT AND TERMINATION

 

10.01 Amendment. The Sponsoring Employer reserves the right, at any time, by
action of its Board of Directors, to amend, in whole or in part, any or all of
the provisions of the Plan, including specifically the right to make any such
amendment effective retroactively, if necessary, to bring the Plan into
conformity with any governmental regulations which must be complied with so that
the Plan and Trust Fund shall qualify under Code § 401(a) and meet the
requirements of Code §§ 401(k) and 401(m). In addition, the Sponsoring Employer
may amend the Plan by approval of the amendment by all of the members of the
Plan Administrator if: (1) the change does not have a material financial impact
to the Employer; (2) the change either effects a technical or administrative
change to the Plan; or (3) the change is recommended by counsel as necessary or
desirable to comply with applicable law. Action by the Plan Administrator in
amending the Plan shall be a settlor function of the Sponsoring Employer and not
a fiduciary function of the Plan Administrator. No amendment shall make it
possible for the Trust assets to be used for or diverted to purposes other than
the exclusive benefit of Participants and their Beneficiaries or defraying
reasonable administrative expenses.

 

Any amendment which modifies the vesting provisions of the Plan shall either (i)
provide for a rate of vesting which is more rapid than the vesting schedule
previously in effect, or (ii) provide that a Participant who has been credited
with at least 3 years of Service may elect, in writing, to remain under the
vesting schedule in effect prior to the amendment. Such election must be made in
writing within 60 days after the latest of (a) adoption of the amendment, (b)
the effective date of the amendment, or (c) issuance by the Sponsoring Employer
or Plan Administrator of written notice of the amendment. No amendment shall
reduce an accrued benefit of a Participant or eliminate or reduce an early
retirement benefit or a retirement-type subsidy or eliminate an optional form of
benefit within the meaning of Code § 411(d)(6).

 

10.02 Termination. The Sponsoring Employer may terminate this Plan at any time
by action of the Sponsoring Employer’s Board of Directors. Action by the
Sponsoring Employer terminating the Plan shall be a settlor function of the
Sponsoring Employer and not a fiduciary function.

 

10.03 Distribution of Accounts Upon Plan Termination. If the Plan is completely
or partially terminated or contributions are completely discontinued, the
Accounts of the affected Participants shall become nonforfeitable. The Accounts
of each Participant shall be distributed as soon as administratively feasible in
the manner provided in Article V. The distribution of the Accounts shall be made
in accordance with the Participant and spousal consent provisions described in
Section 5.04 of the Plan to the extent the consent provisions are applicable to
Accounts having a value at the time of the distribution of more than $5,000
(excluding amounts in the Participant’s Rollover Account and Transfer Account).

 

* * * End of Article X * * *

 

52



--------------------------------------------------------------------------------

ARTICLE XI

ENTRY AND WITHDRAWAL OF AN EMPLOYER

 

11.01 Entry of an Employer. With the consent of the Sponsoring Employer, any
other entity, may adopt the Plan and be known as a participating Employer. Any
entity that the Sponsoring Employer either: (a) identifies in this Section as a
participating Employer, (b) allows to execute a participation agreement
indicating adoption of the Plan for the benefit of its Employees as a
participating Employer, or (c) adopts the Plan by resolution of its owners or
governing board, shall be a participating Employer. The following entities are
participating Employers in the Plan as of the dates specified:

 

Participating Employer

--------------------------------------------------------------------------------

  

Participation Date

--------------------------------------------------------------------------------

Loveland Industries, Inc.    November 24, 2003 through present Platte Chemical
Co.    November 24, 2003 through present Snake River Chemical, Inc.    November
24, 2003 through present Transbas, Inc.    November 24, 2003 through present
Loveland Products, Inc.    November 24, 2003 through present UAP Distribution,
Inc.    January 1, 2005 through present Grower Service Corporation    November
24, 2003 through December 31, 2004 Cropmate Company    November 24, 2003 through
December 31, 2004 Balcom Chemicals, Inc.    November 24, 2003 through December
31, 2004 United Agri Products – FL, Inc.    November 24, 2003 through December
31, 2004 Midwest Agriculture Whse Co.    November 24, 2003 through December 31,
2004 Ag Chem., Inc.    November 24, 2003 through December 31, 2004 Tri State
Delta Chemicals, Inc.    November 24, 2003 through December 31, 2004 GA Ag
Chem., Inc.    November 24, 2003 through December 31, 2004 Tri State Chemicals,
Inc.    November 24, 2003 through December 31, 2004 Pueblo Chemical & Supply Co.
   November 24, 2003 through December 31, 2004 Ostlund Chemical Company   
November 24, 2003 through December 31, 2004 Tri River Chemical Co., Inc.   
November 24, 2003 through December 31, 2004

 

11.02 Requirements of Participating Employers. Each participating Employer will
be subject to the following terms and conditions:

 

  (a) Each participating Employer shall be required to use the same Trustee as
provided in this Plan.

 

  (b) The Trustee may, but shall not be required to, commingle, hold and invest
as one Trust Fund, all contributions made by a participating Employer, as well
as all increments thereof.

 

  (c) On the basis of information furnished by the Plan Administrator, the
Trustee shall keep separate books and records concerning the affairs of each
participating Employer and as to the accounts and credits of the Participants of
each participating Employer.

 

11.03 Designation of Agent. Each participating Employer shall be deemed to be a
part of this Plan; provided, however, that with respect to all of its relations
with the Trustee and Plan Administrator for the purpose of this Plan, each
participating Employer shall be deemed to have designated irrevocably the
Sponsoring Employer as its agent. Unless the context of the Plan clearly
indicates the contrary, the word Employer shall be deemed to include each
participating Employer as related to its adoption of the Plan.

 

53



--------------------------------------------------------------------------------

11.04 Amendment. Amendment of this Plan by the Sponsoring Employer at any time
when there shall be a participating Employer hereunder shall only require
written action of Sponsoring Employer and with the consent of the Trustee where
such consent is necessary in accordance with the terms of the Trust Agreement.

 

11.05 Withdrawal of an Employer. A participating Employer shall be permitted to
discontinue or revoke its participation in the Plan. At the time of
discontinuance or revocation, satisfactory evidence thereof and of any
applicable conditions imposed shall be delivered to the Trustee. The Trustee
shall thereafter transfer, deliver and assign contracts and other Trust Fund
assets allocable to the Participants of such participating Employer to such new
trustee as shall have been designated by the participating Employer, in the
event that it has established a separate plan for its Employees. If no successor
is designated, the Trustee shall retain such assets for the Employees of the
participating Employer pursuant to the provisions of the Plan.

 

11.06 Plan Administrator’s Authority and Discretion. The Plan Administrator
shall have authority and discretion to make any and all necessary or appropriate
rules or regulations which shall be binding upon all participating Employers and
all Participants to effectuate the purposes of this Article and the Plan.

 

* * * End of Article XI * * *

 

54



--------------------------------------------------------------------------------

ARTICLE XII

MISCELLANEOUS PROVISIONS

 

12.01 Plan Merger, Consolidation or Transfer of Assets. In the case of merger,
consolidation, or transfer of assets or liabilities to another plan, the plan
shall provide that each Participant would, if the plan terminated immediately
after the merger, consolidation or transfer, receive a benefit which is equal to
or greater than the benefit he would have been entitled to receive immediately
before the merger, consolidation or transfer if this Plan had then terminated.

 

12.02 No Assignment of Benefits. Except in the case of a loan from the Plan
secured by a Participant’s Plan Accounts, none of the benefits under the Plan
are subject to the claims of creditors of Participants or their Beneficiaries
nor are they subject to attachment, garnishment or any other legal process.
Neither a Participant nor his Beneficiary may assign, sell, borrow on or
otherwise encumber his beneficial interest in the Plan and Trust Fund, nor shall
such interest be liable for or subject to the deeds, contracts, liabilities,
engagements or torts of any Participant or Beneficiary. Notwithstanding the
above, nothing in the Plan shall preclude compliance with a “qualified domestic
relations order” as defined in Code § 414(p).

 

12.03 Plan Voluntary. The Plan is entirely voluntary on the part of the
Employers and continuance of the Plan and any payments hereunder are not a
contractual obligation of any Employer.

 

12.04 Reservation of Right to Suspend or Discontinue Contributions. The
Employers reserve the right in their discretion to modify or suspend (in whole
or in part) at any time and for any period, or to discontinue at any time their
contributions under this Plan.

 

12.05 Non-Guarantee of Employment. Nothing contained in this Plan shall give any
Participant or Employee the right to be retained in the service of an Employer
or interfere with the right of an Employer to discharge any Participant or
Employee at any time regardless of the effect of such discharge upon such
individual as a Participant.

 

12.06 Governing Law. This Plan shall be construed in accordance with the laws of
the State of Colorado, except where such laws are superseded by ERISA or the
Code, in which case ERISA or the Code, as the case may be, shall control.

 

12.07 Facility of Payment. In making any distribution to or for the benefit of
any minor or incompetent Participant or Beneficiary, the Plan Administrator, in
its discretion may, but need not, order the Trustee to make such distribution to
a legal or natural guardian of such minor or incompetent and any such guardian
shall have full authority and discretion to expend such distribution for the use
and benefit of such minor or incompetent and the receipt by such guardian shall
be a complete discharge of the Trustee without any responsibility on its part or
on the part of the Plan Administrator to see to the application thereof.

 

12.08 Severability. If any provisions of this Plan document shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining provisions of the document, which shall be fully severable, and
the document shall be construed and enforced as if the illegal or invalid
provision had never been inserted herein.

 

55



--------------------------------------------------------------------------------

12.09 Plan in Effect at Termination of Employment Controls. Unless expressly
indicated otherwise or as required by law, any amendment to this Plan shall not
apply to any Employee who terminated employment prior to the effective date of
such amendment.

 

12.10 Notices. Whenever the Plan provides that a notice or written notice be
provided, such notice may be in writing or, to the extent otherwise permissible
by law, may be provided through a telephone voice response system, interactive
computer system or by other electronic means.

 

* * * End of Article XII * * *

 

56



--------------------------------------------------------------------------------

ARTICLE XIII

TOP-HEAVY PLAN PROVISIONS

 

13.01 Application. The provisions of this Article XII shall apply only if the
Plan becomes “top-heavy” as defined in Code § 416(g) of the Code aggregating the
Plan and any other qualified retirement plans maintained by the Employers and
Affiliates, including those plans which may have terminated, which are part of
an “aggregation group of plans.” Generally, the plan will be “top-heavy” if 60%
or more of the aggregate present value of the accrued benefits of members of the
qualified retirement plans maintained by the Employers and Affiliates which are
part of an “aggregation group of plans” as of any “determination date” (the last
day of the preceding Accounting Year) is attributable to “key employees.” For
this purpose, benefit payments to members of the “aggregation group of plans”
during the Accounting Year (ending with the determination date) or for any of
the 4 immediately preceding Accounting Years in the case of in-service
distributions, shall be taken into consideration. The present value of accrued
benefits of defined benefit plans included in the aggregation group shall be
determined on the basis of the interest and mortality assumptions then being
used to comply with Code § 401(a)(25). If the plan becomes “top-heavy” as of
determination date, then effective in the next Accounting Year, the provisions
of this Article XII shall apply.

 

If the Employers or Affiliates maintain 1 or more defined contribution plans
(including any simplified employee pension plan) and the Employers or Affiliates
maintain or have maintained 1 or more defined benefit plans, which during the 1
year period ending on the determination date has or has had any accrued
benefits, the top-heavy ratio for required or permissive aggregation group, as
appropriate, is a fraction, the numerator of which is the sum of account
balances under the aggregated defined contribution plans for all “key
employees,” and the present value of accrued benefits under the aggregated
defined benefit plans for all “key employees” as of the determination date, and
the denominator of which is the sum of the account balances under the aggregated
defined contribution plans for all participants, and the present value of
accrued benefits under the defined benefit plans for all participants as of the
determination date, all determined in accordance with Code § 416. The account
balances under a defined contribution plan and accrued benefits under the
defined benefit plan in both the numerator and denominator of the top-heavy
ratio are adjusted for distribution of an accrued benefit made in the 1 year
period (5-year period in the case of in-service distributions) ending on the
determination date. For purposes of this paragraph, the value of account
balances and the present value of accrued benefits will be determined as of the
most recent Valuation Date that falls within the 12 month period ending on the
determination date, except as provided in Code § 416 for the first and second
plan years of a defined benefit plan. The account balances and accrued benefits
of a participant (1) who is not a “key employee,” but who was a key employee in
a prior year, or (2) who has not been credited with at least 1 hour of service
with an Employer maintaining the plan at any time during the 1-year period
ending on the determination date will be disregarded. The calculation of the
top-heavy ratio and the extent to which distributions, rollovers and transfers
are taken into account will be made in accordance with Code § 416. Deductible
employee contributions will not be taken into account for purposes of computing
the top-heavy ratio. When aggregating plans, the value of account balances and
accrued benefits will be calculated with reference to the determination dates
that fall within the same calendar year. The accrued benefit of an employee who
is not a “key employee” shall be determined as if such benefit accrued not more
rapidly than the slowest accrual rate permitted under Code § 411(b)(1)(C).

 

13.02 Special Minimum Benefit. If this Plan becomes “top-heavy,” for each year
the Plan is top-heavy, the Employers shall make a minimum annual contribution
for each Participant who is employed on the last day of the Accounting Year and
who is not a “key employee,” to the extent not already provided by an Employer
through another qualified plan maintained by an Employer in which the

 

57



--------------------------------------------------------------------------------

Participant also participates. The annual contribution shall be an amount equal
to the lesser of 3% of his Section 415 Compensation or the highest percentage of
compensation contributed on behalf of a key employee. For purposes of this
Section, Pre-Tax Contributions of “key employees” shall be treated as employer
contributions, and Matching Contributions shall be treated as employer
contributions. The Employee shall receive this contribution regardless of: (i)
his level of compensation; or (ii) whether or not the Employee has made Pre-Tax
Contributions. For purposes of this Section, the term “compensation” means a
Participant’s Nondiscrimination Compensation (except that only compensation
earned while a Participant will be taken into account).

 

The minimum annual contribution described in the preceding paragraph shall not
be made if a Participant is also a participant in a top-heavy defined benefit
plan of the Employers and the Participant receives a top-heavy minimum benefit
under such top-heavy defined benefit plan. Said benefit shall be an accrued
benefit equal to: (i) the amount otherwise provided by the top-heavy defined
benefit plan, or (ii) an amount equal to 2% of the Participant’s annual monthly
Section 415 Compensation for the period of consecutive plan years (not exceeding
5 years) of the top-heavy defined benefit plan during which the Participant had
the greatest aggregate Section 415 Compensation, multiplied by his years of
benefit accrual service under the top-heavy defined benefit plan, up to 10 years
earned in plan years after 1983 in which the defined benefit plan was top-heavy
and benefits (within the meaning of Section 410(b) of the Code) at least 1 key
employee or former key employee, whichever is greater.

 

13.03 Key Employee. The term “key employee” means:

 

  (i) officers of an Employer or any Affiliate of an Employer having an annual
Compensation greater than $130,000 as indexed;

 

  (ii) any Participant with more than 5% equity interest in an Employer or any
Affiliate of an Employer; or

 

  (iii) any Participant with more than 1% equity interest in an Employer or its
Affiliates whose total annual compensation in the applicable Accounting Year is
more than $150,000.

 

In determining “equity interest,” the attribution rules set forth in Code § 318
shall apply. The term “key employee” as of a determination date shall be applied
to an Employee or former Employee (or his Spouse) who was a “key employee”
during the Accounting Year (ending with such determination date) or in any of
the 4 immediately preceding Accounting Years. “Non-key employee” means an
employee who is not a “key employee.” The term “officer,” for this purpose,
shall only include an officer of an Employer or its Affiliates whose total cash
compensation for the applicable Accounting Year was at least 50% of the maximum
annual benefit from a defined benefit plan for such year under Code §
415(b)(1)(A). For purposes of this Section, “compensation” means
Nondiscrimination Compensation.

 

13.04 Aggregation Group of Plans Defined. The term “aggregation group of plans”
shall have the same meaning as is specified in Code § 416(g)(2), including for
this purpose, both required and permissive aggregation groups of plans. A
required aggregation shall include (i) each qualified plan of the Employers or
Affiliates in which at least 1 key employee participates or participated at any
time during the determination period (regardless of whether the plan has
terminated), and (ii) any other qualified plan of the Employers or Affiliates
which enables a plan described in (i) to meet the requirements of Code §
401(a)(4) or 410. A permissive aggregation group shall include the required
aggregation group of plans plus any other plan or plans of the Employers or
Affiliates, when considered as a group with the required aggregation group, will
continue to satisfy the requirements of Code §§ 401(a)(4) or 410.

 

* * * End of Article XIII * * *

 

58



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Sponsoring Employer has caused this Plan, as amended and
restated, to be executed, effective as of the Effective Date.

 

UNITED AGRI PRODUCTS, INC.

Sponsoring Employer

By:

 

/s/ Todd Suko

--------------------------------------------------------------------------------

Title:

  Vice President and Secretary

Date:

 

7/27/05

 

59